Exhibit 10.1

NINE FOURTH AVENUE
WALTHAM, MASSACHUSETTS


LABORATORY BUILDING LEASE






Tenant: OvaScience, Inc.
Landlord: Nine Fourth Avenue LLC
TABLE OF CONTENTS


1.0
REFERENCE DATA

2.0
DESCRIPTION OF PREMISES

2.1    Premises.
2.2    Appurtenant rights.
2.3    Reservations.
3.0
TERM OF LEASE; OPTION TO EXTEND TERM

3.1    Term.
3.2    Option to Extend.
4.0
TAKING OCCUPANCY

4.1    Occupancy As Is.
4.2    Delivery of Possession.
5.0
USE OF PREMISES

5.1    Permitted Use.
5.2    Prohibited Uses.
5.3    Licenses and Permits.
6.0
RENT

6.1    Annual Base Rent.
6.2    Security Deposit.
6.3    Taxes.
6.4    Absolute Net Lease.
6.5    Intentionally Omitted.
6.6    Late Payment Charge.
6.7    Books and Records.
7.0
UTILITIES AND LANDLORD'S SERVICES

7.1    Utilities.
7.2    Intentionally omitted.
7.3    Heat and Air Conditioning.
7.4    Intentionally omitted.
7.5    Intentionally omitted.
7.6    Cleaning.
7.7    Other Maintenance and Services.
7.8    Landlord Reservations.
8.0
MAINTENANCE OF AND IMPROVEMENTS TO PREMISES

8.1    Changes or Alterations by Landlord.
8.2    Alterations and Improvements by Tenant.
8.3    Tenant's Contractors - Mechanics' and Other Liens - Standard of Tenant's
Performance - Compliance with Laws.
8.4    Fixtures, Equipment and Improvements - Removal by Tenant.
8.5    Repairs by Tenant.
8.6    Locks.
8.7    Tenant's Improvements and Condition of Premises at Termination.
9.0 INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION
9.1    Tenant’s Insurance.
9.2    Additional Insureds.
9.3    Certificates of Insurance.
9.4    Tenant's Compliance.
9.5    Indemnification.
9.6    Property of Tenant.
9.7    Landlord's Liability.
9.8    Waiver of Subrogation.
9.9    Property Insurance.
10.0
ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

11.0
MISCELLANEOUS COVENANTS

11.1    Rules and Regulations.
11.2    Nuisance.
11.3    Access to Premises.
11.4    Accidents to Sanitary and other Systems.
11.5    Signs, Blinds and Drapes.
11.6    Estoppel Certificate.
11.7    Requirements of Law - Fines and Penalties.
11.8    Floor Loading.
11.9    Tenant's Access.
11.10    Survival
12.0
PARKING

13.0
CASUALTY

14.0
CONDEMNATION - EMINENT DOMAIN

15.0
DEFAULT

15.1    Conditions of Limitation - Re-entry - Termination.
15.2    Damages - Termination.
15.3    Fees and Expenses.
15.4    Landlord’s Remedies Not Exclusive.
15.5    Grace Period.
16.0
ABANDONED PROPERTY

17.0
SUBORDINATION

18.0
QUIET ENJOYMENT

19.0
ENTIRE AGREEMENT - WAIVER - SURRENDER

19.1    Entire Agreement.
19.2    Waiver.
19.3    Surrender.
20.0
INABILITY TO PERFORM - EXCULPATORY CLAUSE

21.0
LANDLORD'S CONSENT

22.0
Intentionally omitted.

23.0
BILLS AND NOTICES

24.0
HOLDOVER

25.0
NO OPTION

26.0
PARTIES BOUND - SEIZIN OF TITLE

27.0
MISCELLANEOUS

27.1    Separability.
27.2    Intentionally omitted.
27.3    Captions.
27.4    Landlord or Tenant.
27.5    Broker.
27.6    Governing Law.
27.7    Assignment of Lease and/or Rents.
27.8    Notice of Lease.
EXHIBITS
A - Lease Plan
B - Land
C - Rules and Regulations
D - Outside Storage
E - Tenant’s Removable Equipment




LEASE AGREEMENT
THIS LEASE made this May 22, 2015 between Nine Fourth Avenue LLC, a
Massachusetts limited liability company with offices at One Gateway Center in
Newton, Massachusetts (“Landlord”), and OvaScience, Inc., a Delaware
corporation, with offices at 215 First Street in Cambridge, Massachusetts
(“Tenant”).
In consideration of the rents and the covenants to be paid and performed by
Tenant and upon the terms and conditions of this Lease, Landlord hereby leases
to Tenant the Premises (as defined below) and as shown on the plan attached
hereto as Exhibit A and made a part hereof.
1.0
REFERENCE DATA

Each reference in this Lease to any term defined in this Article shall be deemed
and construed to incorporate the data stated following that term in this
Article.

Additional Rent:
Sums or other charges payable by Tenant to Landlord under this Lease, other than
Annual Base Rent.
Annual Base Rent:
 
Period:
Annual Base Rent:


Monthly Installment of Annual Base Rent:


June 1, 2015 through November 30, 2016
$
907,200.00


$
75,600.00


December 1, 2016 through November 30, 2017
$
932,400.00


$
77,700.00


December 1, 2017 through November 30, 2018
$
957,600.00


$
79,800.00


December 1, 2018 through November 30, 2019
$
982,800.00


$
81,900.00


December 1, 2019 through November 30, 2020
$
1,008,000.00


$
84,000.00


Broker:
Transwestern|RBJ and T3 Advisors
Building:
Landlord's single-story laboratory building consisting of approximately 25,200
square feet of rentable area, commonly referred to as 9 Fourth Avenue in
Waltham, Massachusetts.
Business Day:
All days except Saturdays, Sundays and days defined as “legal holidays” by the
Commonwealth of Massachusetts.
Land:
The parcel(s) of land owned by Landlord and on which the Building and other
buildings (if any) owned by Landlord are situated. A description of the Land is
attached as Exhibit B, “LAND”.
Lease Year:
A twelve (12) month period beginning on the Term Commencement Date or any
anniversary thereof.
Landlord's Address:
c/o J. F. White Properties LLC
ONE GATEWAY CENTER STE 500
NEWTON MA 02458
Mortgage:
A mortgage, deed of trust, trust indenture, or other security instrument of
record creating an interest in or affecting title to the Property or any part
thereof, and any renewal, modification, consolidation or extension of any such
instrument.
Mortgagee:
The holder of any Mortgage.
Option Annual Base Rent:
Fair market rental value for the Premises determined in accordance with Section
3.2, “Option to Extend.”.
Option Notice Date:
December 1, 2019
Option Term:
A period of time commencing on the Option Term Commencement Date and ending on
the Option Term Expiration Date.
Option Term Commencement Date:
December 1, 2020
Option Term Expiration Date:
November 30, 2025
Parking Areas:
Those areas on the Property designated as of the date of this Lease by Landlord
to be used for parking automobiles. The areas on the Property designated as of
the date of this Lease by Landlord to be used for parking automobiles are shown
on Exhibit A, “LEASE PLAN”.
Premises:
Approximately 25,200 square feet of rentable area on the ground floor of the
Building as more fully described in the Article of this Lease entitled
“DESCRIPTION OF PREMISES”.
Property:
The Building and the Land and any improvements on the Land.
Rent:
Annual Base Rent and Additional Rent.
Security Deposit:
$438,900.00; provided, however, that, so long as of each Reduction Date as
applicable, (i) Tenant has not at any time been in default under the Lease
beyond any applicable notice and cure period, (ii) Tenant is not at the time of
any reduction of the amount of the Security Deposit pursuant to this provision
in default under the Lease and no condition known to Tenant or Landlord then
exists which with the passage of time or the giving of notice would constitute a
default under the Lease, (iii) except in the case of a Permitted Transfer, the
Lease has not been assigned and the Premises or any portion of the Premises has
not been sublet and (iv) Tenant’s net worth is satisfactory to Landlord
(provided, however, that Landlord shall not deny Tenant’s request for reduction
of the Security Deposit as contemplated in this provisions so long as Tenant has
a net worth equal to or greater than the greater of (x) the net worth of Tenant
as of the date of this Lease or (y) the highest net worth of Tenant after the
date of the this Lease through the requested reduction of the Security Deposit
amount (all as determined in accordance with generally accepted accounting
principles), then, subject to the provisions contained in this definition of the
defined term "Security Deposit" and all other applicable provisions of the
Lease, (A) after December 1, 2017, the Security Deposit shall be reduced by
$79,800.00 to be a total of $359,100.00 and (B) after December 1, 2018, the
Security Deposit shall be reduced by a further $79,800.00 to be a total of
$279,300.00. The date referred to in cases (A) and (B) in the immediately
preceding sentence shall be deemed “Reduction Dates”.

Without limiting Landlord's rights available elsewhere under the Lease, at law
or in equity, notwithstanding the immediately preceding paragraph, in the event
of any default of Tenant beyond any applicable notice and cure period, the
Security Deposit shall be $438,900.00 from such occurrence through the balance
of the Term and Tenant shall, immediately upon notice from Landlord, pay to
Landlord such funds as are required to restore the Security Deposit to
$438,900.00 or, if requested by Landlord, provide (in accordance with all lease
terms relating to letters of credit) a letter of credit in the amount of
$438,900.00. The failure of Tenant to restore the Security Deposit or provide
the letter of credit as required in immediately preceding sentence shall be
deemed a default by Tenant in the payment of Rent.

If after December 1, 2017, the Security Deposit may be reduced in accordance
with the provisions of this definition of the defined term "Security Deposit",
Tenant shall request each such reduction by notice to Landlord (each of which
notices shall include information, calculations and explanations satisfactory to
Landlord as sufficient to make a determination whether or not the conditions for
reduction of the Security Deposit have been met) and, within 45 days of such
notice, Landlord, at Landlord's discretion, shall apply the amount by which the
Security Deposit is to be reduced to Rent due under the Lease or refund such
amount to Tenant or, if applicable, cooperate and coordinate with Tenant to
amend or replace any existing letter of credit.
Tenant's Address:
Until the Term Commencement Date,

215 FIRST ST STE 240
CAMBRIDGE MA 02142,

and thereafter the Premises.
Tenant's Proportionate Share of Real Estate Taxes:
100%
Term Commencement Date:
June 1, 2015
Term Expiration Date:
November 30, 2020
Term:
A period of time commencing on the Term Commencement Date and ending on the Term
Expiration Date.
Use of the Premises:
General office, pharmaceutical and biotechnology research and development
laboratory.

2.0
DESCRIPTION OF PREMISES

2.1.
Premises. The premises leased by Tenant under this Lease shall be the Premises
as described in Article 1.0 above, “REFERENCE DATA”, subject to Landlord’s
reservations set forth elsewhere in this Lease, including, without limitation,
Section 7.8, “Landlord Reservations.”, Section 8.1, “Changes or Alterations by
Landlord.” and Section 11.3, “Access to Premises.”.

2.2.
Appurtenant Rights. Tenant shall have, as appurtenant to the Premises, the right
to use the Parking Areas and those roadways and walkways which are both on the
Property and necessary for access to the Premises. Such right of Tenant to the
Parking Areas and such roadways and walkways shall be exclusively Tenant’s
right, subject however to the terms and conditions of this Lease, including,
without limitation, the condition that such rights shall be subject to such
rules and regulations as may be made by Landlord from time to time as provided
for in Section 11.1 of this Lease, “Rules and Regulations.”, and, with respect
to use of the Parking Areas and such roadways and walkways, Tenant acknowledges
and confirms that Tenant shall have no right to use any exterior portion of the
Property for any purpose other than for (i) pedestrian access to the Premises in
conjunction with Tenant’s permitted Use of the Premises, (ii) parking and
unparking passenger vehicles used by Tenant (and Tenant’s agents, contractors or
employees acting with respect to Tenant within the scope of their agency,
contract or employment) and Tenant’s invitees and licensees in conjunction with
Tenant’s use of the Premises for Tenant’s Permitted Use and (iii) truck access
in conjunction with moving in and out of the Premises and pickups and deliveries
in conjunction with Tenant’s use of the Premises for the permitted Use of the
Premises. Notwithstanding the definition of the “Premises” but subject to all
other applicable terms and conditions of the Lease, Tenant shall have the right
to access the roof and other areas of the Building and the Property as
reasonably required to perform Tenant’s obligations under the Lease.
Notwithstanding anything to the contrary elsewhere in this this Lease except as
expressly otherwise set forth in Section 27.9 of this Lease, “Tenant’s Antenna”,
Tenant shall have no right to use the roof of the Building for any purpose other
than the placement of mechanical equipment directly related to Tenant use of the
Premises for the permitted Use of the Premises, the installation, use,
maintenance and removal of which such mechanical equipment shall be subject in
all respects to the terms and conditions of this Lease.

2.3.
Reservations. Intentionally omitted.

3.0
TERM OF LEASE; OPTION TO EXTEND TERM

3.1.
Term. The term of this Lease shall be for the Term (or until such Term shall
sooner cease or expire) commencing on the Term Commencement Date and ending on
the Term Expiration Date.

3.2.
Option to Extend. So long as this Lease is in full force and effect and Tenant
is not in default and has not at any time been in default under this Lease
beyond any applicable notice and cure period and no condition exists which with
the passage of time or giving of notice would constitute a default under this
Lease and provided the Lease has not been assigned and (except in the case of a
Permitted Transfer) no portion of the Premises has been sublet (except in the
case of a sublease that has expired or will expire prior to the Option Term
Commencement Date), Tenant may extend the Term of this Lease for the period of
the Option Term by giving notice (“Tenant’s Option Exercise Notice”) to Landlord
on or before the Option Notice Date. The terms and conditions applicable to such
Option Term shall be the same as set forth herein except that Tenant shall have
no further right to extend the Term of this Lease and the Annual Base Rent
payable by Tenant with respect to the Option Term shall be the Option Annual
Base Rent, but not less than the Annual Base Rent immediately prior to the start
of the Option Term.

Following the timely delivery of Tenant’s Option Exercise Notice, Landlord shall
provide Tenant with notice of Landlord’s determination of the fair market rental
value for the Premises (“Landlord’s Determination”). Unless Tenant provides a
notice of objection (the “Objection”) to Landlord within thirty (30) days of the
delivery of Landlord’s Determination, then Landlord’s Determination shall be the
Option Annual Base Rent. If Tenant does timely provide the Objection, and if
Landlord and Tenant have not agreed to the Option Annual Base Rent in writing
within one (l) month following the delivery of the Objection, the same shall be
determined by appraisers, one to be chosen by Landlord, one to be chosen by
Tenant, and a third to be selected by the two first chosen. All appraisers
chosen or selected hereunder shall be independent of the parties, shall have
received the M.A.I. (Member, Appraisal Institute) designation from the American
Institute of Real Estate Appraisers and shall have had at least five (5) years
of experience in appraising commercial office and laboratory space comparable to
the Premises and in the Greater Boston and Waltham/Route 128 areas. The
unanimous written decision of the two first chosen, without selection and
participation of a third appraiser, or otherwise the written decision of a
majority of three appraisers chosen and selected as aforesaid, shall be
conclusive and binding upon Landlord and Tenant. Landlord and Tenant shall each
notify the other of its appraiser within thirty (30) days following expiration
of the aforesaid one (l) month objection period and, unless such two appraisers
shall have reached a unanimous decision within seventy-five (75) days from said
expiration, they shall within a further fifteen (15) days elect a third
appraiser and notify Landlord and Tenant thereof. The third appraiser shall
deliver to Landlord and Tenant the written decision of the majority of them
within 30 days of the selection of the third appraiser. Landlord and Tenant
shall each bear the expense of the appraiser chosen by it and shall equally bear
the expense of the third appraiser (if any).

If, as contemplated by this Section, Annual Base Rent with respect to the Option
Term shall not have been determined before the Option Term Commencement Date,
then the Option Term may commence and from and after the Option Term
Commencement Date, until the amount of such Annual Base Rent is so determined
either by agreement of the parties or by appraisal, Tenant shall make payments
towards such Annual Base Rent at the rate as set forth in Landlord’s
Determination, subject to retroactive adjustment in conformity with and payment
of any additional amount within fifteen (15) days of the determination of Annual
Base Rent for such option term pursuant to this Section. In no event shall the
provisions of this Section be deemed to authorize an Annual Base Rent less than
the Annual Base Rent immediately prior to the start of any option term.

If Tenant exercises its option to extend this Lease, the phrase Annual Base Rent
as used in this Lease shall mean the Option Annual Base Rent during the Option
Term and the word Term as used in this Lease shall mean the combined terms of
the Term and the Option Term.

Notwithstanding anything to the contrary above in this Section, the following
provisions of this paragraph shall apply. Simultaneous with Tenant’s Option
Exercise Notice, Tenant shall provide Landlord with a balance sheet as of the
last day of the most recently completed fiscal month (but not any month earlier
than the second month immediately preceding the Option Notice Date) and a
similarly current statement of Tenant's income and expenses for the twelve
months preceding the date of the aforementioned balance sheet, both of which
shall be prepared in reasonable detail in accordance with generally accepted
accounting principles and certified as being true, accurate and complete by an
officer or principal of Tenant. In addition to such balance sheet and income and
expense statement, Tenant shall provide such other financial and business plan
and related information as Landlord shall reasonably request, including without
limitation, information related to the capitalization of Tenant's business and a
cash flow projection through the end of the Option Term. Landlord shall have 30
days from Landlord’s receipt of such balance sheet and income and expense
statement and any other requested information to review such balance sheet,
income and expense statement and other requested information. In the event the
information provided by Tenant reasonably interpreted does not indicate a
reasonable expectation that Tenant will have sufficient cash to sustain Tenant’s
business during the Option Term, Landlord shall notify Tenant within 45 days
from Landlord’s receipt of such balance sheet and income and expense statement
and any other requested information that the Option Term shall not commence and,
notwithstanding Tenant’s Option Exercise Notice, the Option Term shall not
commence and the Term shall expire on the originally scheduled Term Expiration
Date and Tenant shall have no right to extend the Term.

4.0
TAKING OCCUPANCY

4.1.
Occupancy As Is. Tenant acknowledges that Tenant has inspected or has had the
opportunity to inspect the Premises and is satisfied in all respects thereto and
Landlord shall not be required to make any repairs or improvements or perform
any other work to deliver possession of the Premises to Tenant. Tenant shall
accept occupancy of the Premises "as is", and any work necessary to prepare the
Premises for occupancy by Tenant shall be performed by Tenant in compliance with
the terms and provisions of this Lease at Tenant's own expense; provided,
however, that, prior to the 15th day after the Term Commencement Date, Landlord
shall have removed from the middle portion of the Premises the cubicles existing
as of the date of this Lease.

As an inducement for Tenant to enter into this Lease, Landlord agrees to
reimburse Tenant for certain improvements and renovations completed in the
Premises up to a maximum of $1,184,400.00, in one payment (“Tenant’s
Allowance”), upon completion of Approved Reimbursable Improvements (as defined
below). The following provisions of this Section shall apply with respect to
such reimbursement.

(i) Tenant shall comply with all provisions of the Lease which relate to work by
Tenant in the Premises, including, without limitation, the provisions of Article
8.0 of the Lease, “MAINTENANCE OF AND IMPROVEMENTS TO PREMISES”.

(ii) Tenant's Allowance shall be used solely for improvements (“Approved
Reimbursable Improvements”) approved in writing by Landlord pursuant to Section
8.2 ("Alterations and Improvements by Tenant.") and completed at a commercially
reasonable cost prior to the last day of the twelfth full month after the Term
Commencement Date (“Latest Completion Date”). In addition to any information
required to be provided by Tenant pursuant to Article 8.0 or otherwise required
under the Lease, Tenant shall, upon request of Landlord, provide Landlord with
such reasonable information (for example, without intended limitation,
quotations, estimates, proposals, unit costs, etc.) as Landlord may from time to
time require with respect to the anticipated cost of any improvements for which
Tenant seeks Landlord’s approval. Landlord’s agreement in this Section to
reimburse Tenant for Approved Reimbursable Improvements shall not be deemed to
obligate Landlord to consent to any particular improvement or renovation in the
Premises.

(iii) Provided Tenant, at the time Landlord is required pursuant to this Section
to pay Tenant all or any portion of the Tenant’s Allowance, is not in default
under the Lease and no condition known to Tenant or Landlord exists which with
the passage of time or the giving of notice would constitute a default under the
Lease, Landlord shall in one payment disburse Tenant's Allowance (or a portion
thereof as applicable) to Tenant to the extent (X) any Approved Reimbursable
Improvements have been completed by the Latest Completion Date and (Y), no later
than two months after the Latest Completion Date, Tenant has provided Landlord
with an application for payment including (a) copies of invoices for labor,
materials or equipment charges incurred by Tenant in connection with such
improvements, (b) copies of "as-built" plans of such improvements prepared and
certified by Tenant's architect (if and to the extent plans are typically
prepared and used in the planning or contracting of work in the nature of such
improvements) , (c) an affidavit from Tenant's architect that such improvements
have been completed in accordance with applicable plans approved by Landlord,
(d) final lien waivers from all contractors, subcontractors, material suppliers
and all others engaged in construction of such improvements and (e) a copy of a
Certificate of Occupancy for the Premises issued by the City of Waltham upon
completion and inspection of such improvements (except to the extent a
Certificate of Occupancy is not required by the City of Waltham for any such
improvements, in which case Tenant shall provide a letter signed by an officer
of the entity constituting Tenant certifying the same and except in the event
the City of Waltham indicates to Tenant that the Premises may be lawfully
occupied, but has yet to perform the ministerial task of producing the
Certificate of Occupancy, in which event commercially reasonable evidence
satisfactory to Landlord acting reasonably that the City of Waltham has
conducted all final inspections, has accepted such improvements and intends to
issue a Certificate of Occupancy shall be sufficient in lieu of a Certificate of
Occupancy; provided however that Tenant shall continue to use reasonable efforts
to obtain an actual Certificate of Occupancy for the City of Waltham). Provided
all conditions set forth in this Section of this Lease have been satisfied,
Landlord shall disburse Tenant's Allowance (or a portion thereof as applicable)
to Tenant within thirty days of the last to occur of Landlord’s receipt of
Tenant’s application for payment, the completion of any applicable Approved
Reimbursable Improvements and Landlord’s receipt of items (a) through (e) above
in this subsection (iii). In the event at the time Landlord is otherwise
required pursuant to this Section to pay Tenant all or any portion of Tenant’s
Allowance, Tenant is in default under the Lease or a condition known to Tenant
or Landlord exists which with the passage of time or the giving of notice would
constitute a default under the Lease, Landlord shall not be required to disburse
Tenant's Allowance (or a portion thereof as applicable) to Tenant as otherwise
required pursuant to this Section until thirty days after the last to occur of
(A) the day Tenant is no longer in default under this Lease and any condition
known to Tenant or Landlord which with the passage of time or the giving of
notice would constitute a default under the Lease ceases to exist, (B) any
damages and costs sustained by Landlord as a result of any default by Tenant
under this Lease have been reimbursed to Landlord as required under the Lease,
applicable law and/or as awarded by a court of competent jurisdiction (as the
case may be), (C) Landlord’s receipt of Tenant’s application for payment, (D)
the completion of any applicable Approved Reimbursable Improvements and (E)
Landlord’s receipt of items (a) through (e) above in this subsection (iii).

(iv) Tenant shall not be entitled to any reimbursement, credit against Rent or
any other credit to the extent the total amount of Tenant’s Allowance is not
disbursed to Tenant (a) because of Tenant’s failure to comply with the terms and
conditions above in this Section or (b) because the total cost of the Approved
Reimbursable Improvements completed prior to the Latest Completion Date is less
than the total amount of Tenant’s Allowance.

4.2.
Delivery of Possession. . If Landlord is delayed in Landlord's ability to
deliver possession of all or any portion of the Premises to Tenant as otherwise
required herein whether because of strikes, labor difficulties, difficulties in
obtaining materials, fire, governmental regulations, or any other circumstances
beyond Landlord's reasonable control (including, without limitation, the failure
of existing tenants to vacate), then such delay shall not constitute a breach or
default on the part of Landlord under this Lease or give rise to any claims of
damage or expenses of any kind against Landlord by Tenant, either direct or
consequential; provided that if Landlord is unable to deliver possession of the
entire Premises by the Term Commencement Date, then Tenant's sole and exclusive
remedy at law and in equity shall be that the Term Commencement Date, the Term
Expiration Date, the Option Notice Date, the Option Term and schedule of Annual
Base Rent shall be adjusted to reflect any such delay.

5.0
USE OF PREMISES

5.1.
Permitted Use. During the Term of this Lease Tenant shall use the Premises for
the permitted Use of the Premises and for no other purpose. Service and utility
areas (whether or not a part of the Premises) shall be used only for the
particular purpose for which they are designated.

5.2.
Prohibited Uses. Tenant shall not use, permit the use of, permit anything to be
done in or on or anything to be brought into or onto or kept in or on the
Premises, the Building, the Property or any part of thereof (i) which would
violate any covenant, agreement, term, provision or condition of this Lease,
(ii) for any unlawful purpose or in any unlawful manner, or (iii) which, in the
reasonable judgment of Landlord shall in any way (a) impair or tend to impair
the appearance or reputation of the Building or the Property, (b) impair or
interfere with or tend to impair or interfere with any of the Building or
Property services or the proper and economic heating, cleaning, air conditioning
or other servicing of the Building or the Property or any portion thereof or
with the use of the Building or the Property or any portion thereof, or (c)
occasion unreasonable discomfort, inconvenience or annoyance to any tenant,
licensee or other occupant of any neighboring property, whether through the
transmission of noise or odors or vibrations or otherwise. Notwithstanding
anything above in this paragraph to the contrary, if and to the extent this
paragraph provides for Landlord to exercise “reasonable judgment”, provided and
to the extent Tenant’s use of the Premises is for the Permitted Use of the
Premises only and otherwise in all respects in compliance with all applicable
terms and conditions of this Lease, (A) Landlord agrees not to find that
Tenant’s use of the Premises in and of itself (x) impairs or tends to impair the
appearance or reputation of the Building or the Property, (y) impairs or
interferes with or tends to impair or interfere with any of the Building or
Property services or the proper and economic heating, cleaning, air conditioning
or other servicing of the Building or the Property or any portion thereof or
with the use of the Building or the Property or any portion thereof; provided
however that such limitation on Landlord’s “reasonable judgment” shall not apply
with respect to Tenant’s acts or omissions outside the Premises, including,
without limitation, Tenant’s acts or omissions in the Parking Areas, on the roof
of the Building or elsewhere on the Property other than inside the Building and
not visible from outside the Building; and (B), with respect to (c) above in
this grammatical paragraph, in the event of a bona fide complaint from any
tenant, licensee or other occupant of any neighboring property (a “Complaining
Neighbor”), without diminishing Landlord’s ability to otherwise exercise
“reasonable judgement” in requiring Tenant not to “occasion unreasonable
discomfort, inconvenience or annoyance to any tenant, licensee or other occupant
of any neighboring property, whether through the transmission of noise or odors
or vibrations or otherwise”, Landlord agrees that Landlord shall not seize upon
a de minimis and or unreasonable complaint of a Complaining Neighbor to
disproportionately further a Landlord agenda to seek termination of the Term
sooner than the Term Expiration Date.

No outside storage of any sort shall be permitted at any time without the
consent of Landlord obtained in advance in each instance. In the event Landlord
grants Landlord’s consent with respect to outside storage (which Landlord, in
Landlord’s discretion, may or may not grant or may condition), among other
conditions, Landlord may condition Landlord’s consent upon Tenant, at Tenant’s
expense, providing reasonable screening acceptable to Landlord. In addition, and
without limiting Landlord’s broad discretion with respect to granting Landlord’s
consent with respect to outside storage, Landlord shall have no obligation to
consent to storage tanks or other facilities higher than the Building or in
areas other than the area used for outside storage as of the date of this Lease,
i.e. the area (the “Outside Storage Area”) enclosed by a chain link fence at the
southwest corner of the Building and shown on Exhibit D, “Outside Storage”,
which area is presently not screened and upon request of Landlord shall be
screened by Tenant at Tenant’s expense using reasonable methods and materials
acceptable to Landlord. Tenant shall not bring or permit to be brought into or
keep in or on the Premises, the Building or elsewhere on the Property any
“Hazardous Materials”, which shall be defined as oil or any toxic, hazardous,
inflammable, combustible or explosive fluids, materials, chemicals or
substances, (including without limitation any hazardous substances within the
meaning of Chapter 21E of the Massachusetts General Laws and any medical waste
or any fluid, material, chemical or substance considered to be biologically
hazardous) (except in the Premises where such are related to Tenant's use of the
Premises and then only provided that the same are stored and handled in a proper
fashion consistent with applicable legal standards and industry best practices),
or cause or permit any odors to emanate from the Premises or any other portion
of the Property.

The Property shall be maintained in a sanitary condition, and kept free of
rodents and vermin (except to the extent rodents and vermin are used in the
context of the Permitted Use of the Premises and contained, cared for and
handled in accordance with all applicable laws, local health department
regulations and all other applicable provisions of the Lease). Tenant shall
suitably store all trash and rubbish in the Building or elsewhere on the
Property in locations designated by Landlord from time to time.

5.3.
Licenses and Permits. If any governmental license or permit shall be required
for the proper and lawful conduct of Tenant's business (including without
limitation, the storage of liquids or gases, flammable or otherwise, if, as and
to the extent may be permitted with Landlord’s consent as contemplated in
Section 5.2 (“Prohibited Uses.”), Tenant, at Tenant's expense, shall duly
procure and maintain such license or permit and upon request of Landlord from
time to time provide copies of same to Landlord. Tenant, at Tenant's expense,
shall at all times comply with the terms and conditions of each such license or
permit.

6.0
RENT

6.1.
Annual Base Rent. Tenant shall pay to Landlord, without any demand, setoff or
deduction, at Landlord's Address, or to such other person or at such other place
as Landlord may designate by notice to Tenant, the Annual Base Rent. The Annual
Base Rent shall be paid in equal Monthly Installments in advance on or before
the first Business Day of each calendar month during the Term of this Lease and
shall be apportioned for any fraction of a month in which the Term Commencement
Date or the last day of the Term of this Lease may fall. Rent for the first full
month of the initial Term for which Rent is due shall be paid by Tenant upon the
execution of this Lease. Notwithstanding anything to the contrary contained in
this Lease, as an inducement for Tenant to enter into this Lease, for so long as
Tenant is not in default of the Lease and no condition known to Tenant or
Landlord then exists which with the passage of time or the giving of notice
would constitute a default under the Lease, Tenant shall be relieved of Tenant's
obligation to pay Annual Base Rent for the first six full months of the Lease
Term.

6.2.
Security Deposit. It is understood that upon the execution of this Lease, Tenant
shall have provided the letter of credit, as described below, for the sum of the
Security Deposit as security for the faithful performance and observance by
Tenant of the terms, conditions, provisions and covenants of this Lease, it
being further understood however, that the Security Deposit is not to be
considered prepaid Rent. Notwithstanding the immediately preceding sentence to
the contrary, provided Rent for the first full month of the initial Term for
which Rent is due shall have been paid by Tenant upon the execution of this
Lease, Tenant shall have until the 30th day after execution of this Lease to
provide the letter of credit contemplated in this Section, failing which, Tenant
shall be deemed in default of the payment of Rent and, notwithstanding Section
15.5 of this Lease, “Grace Period.”, without further notice or cure period,
Landlord may exercise any or all of Landlord’s rights available under the Lease,
at law or in equity, including, without limitation, Landlord’s rights to declare
the Lease terminated, enter and repossess the Premises and seek recovery of
Landlord’s costs and damages from Tenant.

The Security Deposit shall be in the form of a clean irrevocable letter of
credit from an Approved Financial Institution (as described below in this
paragraph) in the amount set forth in Article 1.0, “REFERENCE DATA”, for the
defined term “Security Deposit:”. The letter of credit and any replacement
thereof shall be in a form satisfactory to Landlord, shall be for a minimum of
one year and thereafter renew automatically as set forth below and shall include
a right of assignment to any successor to Landlord's interests hereunder. Such
letter of credit, and any replacement thereof, shall be drawn on Bank of America
or other reputable financial institution qualified to do business in and having
an office in Massachusetts and approved by Landlord from time to time (an
"Approved Financial Institution").

In the event of a material adverse change in the financial position of any
Approved Financial Institution on which any then-outstanding letter of credit is
drawn, Landlord reserves the right to require Tenant to replace the
then-outstanding letter of credit with a like letter of credit from another
Approved Financial Institution within 10 days of notice from Landlord to Tenant
exercising such right of Landlord. If the Approved Financial Institution on
which any then-outstanding letter of credit is drawn is declared insolvent or
placed into conservatorship or receivership, Tenant shall immediately notify
Landlord and, within 10 days of such declaration of insolvency or placement into
conservatorship or receivership, replace the then-outstanding letter of credit
with a like letter of credit from another Approved Financial Institution;
provided however that in the event Tenant has not within such 10 days replaced
the then-outstanding letter of credit with a like letter of credit from another
Approved Financial Institution, Tenant shall have deposited cash with Landlord
in the amount of the Security Deposit and Landlord shall have the right but not
the obligation to obtain a letter of credit in Tenant’s name and on Tenant’s
behalf as contemplated in the last sentence of this grammatical paragraph,
including, without limitation, Landlord’s right to collect from Tenant
reimbursement Landlord’s expenses. The original letter of credit and all
replacements thereof shall contain a clause whereby the issuing Approved
Financial Institution agrees to automatically extend the term of the applicable
letter of credit for one year periods throughout the Term and for a period of
ninety (90) days after the expiration of the Term, unless, not less than sixty
(60) days prior to the date on which the applicable letter of credit would
expire absent such extension, Landlord receives notice of non-extension from the
issuing Approved Financial Institution by FedEx, UPS or other such nationally
known reputable overnight courier service. In the event of any such notice of
non-extension, Tenant shall, not later than thirty (30) days prior to the date
on which the then-outstanding letter shall expire, replace the then-outstanding
letter of credit with a like letter of credit from another Approved Financial
Institution. In any event Tenant fails to replace any letter of credit as
contemplated in this Section, Landlord may do so in Tenant's name and on
Tenant’s behalf, and Tenant shall, within 10 days after written notice from
Landlord, reimburse Landlord, as Additional Rent, for all of Landlord’s expenses
incurred in doing so, including, without limitation, Landlord's reasonable
legal, professional, administrative, managerial expenses and all other expenses
(which expenses may include, without limitation, hourly fees for administrative
and management personnel and an allocation for overhead and profit) related to
enforcing Landlord’s rights hereunder and or obtaining any such replacement
letter of credit.

Upon the occurrence of any default of Tenant, and the passage of any notice and
cure periods without a full cure of such default, including, without limitation,
Tenant’s failure to replace any letter of credit as contemplated in this Section
(provided that, notwithstanding anything to the contrary elsewhere in the Lease,
with respect to any failure of Tenant to replace any letter of credit there
shall be no notice or cure period), Landlord may, at Landlord’s election, draw
the full amount or any part of any then-outstanding letter of credit, and hold,
use and apply the proceeds thereof as provided for in this Section. Landlord may
elect to use such proceeds (or any excess proceeds after application) to obtain
from another Approved Financial Institution a replacement letter of credit in
Tenant's name and on Tenant’s behalf and in such event Tenant shall, within 10
days after written notice from Landlord, reimburse Landlord, as Additional Rent,
for all of Landlord’s expenses (as provided for in the immediately preceding
paragraph) incurred in enforcing Landlord’s rights hereunder and or in obtaining
such replacement letter of credit. From and after the time Landlord shall have
drawn all or any portion of the proceeds of any letter of credit, if and to the
extent Landlord elects not to obtain a replacement letter of credit, Landlord
shall have the right from time to time, without prejudice to any other right or
remedy available to Landlord, to apply such proceeds, or any part thereof, to
any default in the payment of Rent or any other sum as to which Tenant is in
default under this Lease or for any sum which Landlord may expend or may be
required to expend by reason of Tenant's default with respect to this Lease or
to any other damages incurred by Landlord arising from or related to any then
existing or subsequently occurring default of Tenant, including, without
limitation, any amount for which Tenant is liable under the Article contained
herein entitled “DEFAULT”. In lieu of obtaining a replacement letter of credit,
Landlord may hold the proceeds of the letter of credit as a cash Security
Deposit in which event Landlord shall have the same rights and remedies with
respect to the cash Security Deposit as Landlord shall have with respect to the
letter of credit. In no event shall Tenant be entitled to any interest on the
proceeds of any letter of credit drawn upon by Landlord nor shall such proceeds
be deemed prepaid Rent. In no event shall the proceeds of any letter of credit
drawn upon by Landlord be construed as liquidated damages for any default or
breach of any term, condition, provision and covenant of this Lease nor shall
Landlord be required, because of such proceeds, to waive any right of Landlord
to terminate this Lease as provided for under the Article contained herein
entitled “DEFAULT”. In the event Landlord uses, applies or retains any part or
all of the proceeds of any letter of credit drawn upon by Landlord or if and as
required elsewhere under this Lease, Tenant shall, within ten (10) days after
written notice from Landlord and at Landlord’s election, deposit with Landlord
such sums of money or provide such additional letter of credit or amend any
then-outstanding letter of credit or any combination of the forgoing as Landlord
may from time to time direct as necessary to bring the total amount of any
then-outstanding letter of credit plus any cash deposit held by Landlord in lieu
of letter of credit to a sum equal to the amount set forth in Article 1.0,
“REFERENCE DATA”, for the defined term “Security Deposit:”.

Provided Tenant is not then in default under this Lease and no condition exists
which with the passage of time or the giving of notice would constitute a
default under this Lease, after the expiration of the Term of this Lease and
surrender of possession of the Premises by Tenant to Landlord, Landlord shall
return to Tenant any then-outstanding letter of credit or, as the case may be,
return to Tenant without interest any proceeds of any letter of credit drawn
upon by Landlord or whatever portion of such proceeds may remain after any
permitted use or application of such proceeds.

If Landlord conveys Landlord's interest under this Lease, the proceeds (or, if
not drawn upon, any letter of credit) of such a letter of credit or any part
thereof not previously applied, shall be turned over by Landlord to Landlord's
grantee, and, when actually turned over, Tenant agrees to look solely to such
grantee for proper application of the proceeds herewith. The holder of a
mortgage shall not be responsible to Tenant for the return of any letter of
credit or application of any proceeds of any letter of credit, whether or not
such holder succeeds to the position of Landlord hereunder, unless such proceeds
or letter of credit shall have actually been received by such holder.

6.3.
Taxes. “Real Estate Taxes” shall mean all taxes, assessments and betterments,
levied, assessed or imposed by any governmental authority upon the Property or
any portion thereof, or arising from, or imposed on, the ownership or operation
of the Property or any portion thereof, or the ownership of Tenant's interest
under any ground lease (if any) and any payment in addition to or in lieu of any
of the same required now or in the future; provided however that in no event
shall Real Estate Taxes include any franchise taxes, capital stock taxes,
inheritance, estate, succession, transfer, gift taxes or any federal, state, or
local income tax. Real Estate Taxes shall not include any late payment penalty
or interest unless Tenant has failed to timely pay any amounts due under this
Section 6.3 or unless such late payment penalty or interest is the result of or
related to some other act or omission of Tenant.

Effective from the 91st day after the Term Commencement Date,Tenant shall pay to
Landlord as Additional Rent “Tenant's Proportionate Share of Real Estate Taxes”
of all Real Estate Taxes, prorated with respect to any portion of a fiscal year
in which the Term of this Lease begins or ends. Such payments shall be made by
Tenant to Landlord in installments corresponding to the installments in which
said taxes are payable by Landlord. Each payment shall be due and payable within
twenty (20) days after written notice by Landlord to Tenant of the amount of
such installment, which notice shall include a copy of the applicable bill for
Real Estate Taxes received by Landlord from the applicable taxing authority.

If Landlord shall receive any refund of any Real Estate Taxes of which Tenant
has paid a portion pursuant to this Section, then, out of any balance remaining
after deducting Landlord's expenses incurred in obtaining such refund, Landlord
shall pay or credit to Tenant the same proportionate share of said balance,
prorated as set forth above, but in no event more than the amount paid by Tenant
with respect to the year in question. Landlord shall have no obligation to seek
any such refund and Tenant shall have no right to seek or to control any
abatement, dispute, or other proceeding with any governmental agencies or
entities with respect to “Real Estate Taxes”; provided, however, in the event
Tenant requests Landlord to seek from the City of Waltham a reduction in the
assessed value of the parcel of land upon which a Building is situated and such
request (i) is made by notice given in accordance with Article 23.0 of the
Lease, “BILLS AND NOTICES”, and (ii) includes a bona fide appraisal of the value
of such parcel (prepared by an appraiser with the same qualifications as are
required of an appraiser contemplated above in this Lease with respect to
determination of fair market value for the Premises in the context of Tenant’s
right to extend the Term for the Option Term) and the appraised value of such
parcel set forth in such appraisal is at least 20% higher than the value of the
same parcel as assessed by the City of Waltham for the relevant time period,
Landlord agrees to make reasonable efforts (as determined by Landlord in
Landlord’s reasonable discretion) to seek from the City of Waltham a reduction
in the assessed value of the applicable parcel as soon as practical and subject
to all applicable City of Waltham limitations on seeking reductions in assessed
valuations, including, without limitation, deadlines and time limitations on
when a reduction in assessed value may be sought, and prerequisites for seeking
a reduction in assessed value, including, among other things, providing the City
of Waltham with income and expense information, which information Landlord may
or may not from time to time provide at Landlord’s sole discretion.

Tenant shall with each Monthly Installment of Annual Base Rent (and on or before
the first Business Day of each of the last three months during which Tenant may
have been relieved of Tenant’s obligation to pay Annual Base Rent pursuant to
the last sentence of Section 6.1, “Annual Base Rent.”), make tax fund payments
to Landlord. “Tax fund payments” refer to such payments as Landlord shall
reasonably determine from time to time to be sufficient to provide in the
aggregate a fund adequate to pay, when they become due and payable, all payments
required from Tenant under this Section. In the event that tax fund payments are
so demanded, and if the aggregate of said tax fund payments is not adequate to
pay Tenant's share of such taxes, Tenant shall pay to Landlord the amount by
which such aggregate is less than the amount of said share, such payment to be
due and payable at the time set forth above. Any surplus tax fund payments shall
be accounted for to Tenant after any such surplus has been determined, and may
be credited by Landlord against future tax fund payments or refunded to Tenant
at Landlord's option.

If during the term of this Lease or any extension thereof, a tax or excise on
rents or other tax (excluding income tax), however described, shall be levied or
assessed against Landlord by the Commonwealth of Massachusetts or any political
subdivision thereof on account of the rental hereunder, such tax or excise on
rents or other taxes assessed on the land and buildings of which the Premises
form a part shall be deemed to constitute Real Estate Taxes for the purposes of
this Section. It is also understood and agreed that the term Real Estate Taxes
includes betterments and improvement assessments, provided, however, that
Landlord shall for the purposes of this Section, be deemed to have elected to
pay any such assessments over the longest period of time permitted by law
(whether or not Landlord in fact makes such election), and only those
installments which are or would be payable with respect to the tax years which
are included in the term of this Lease or any extension thereof (with interest
which is or would be payable thereon) shall be included in the Real Estate Taxes
for said tax years for the purposes hereof.

In the event the taxing authorities shall, during the term of this Lease, or any
extension thereof, assess along with Real Estate Taxes, a personal property tax
on Tenant's trade fixtures, leasehold improvements, furnishings, lighting
fixtures, heating and cooling equipment, or other equipment in the Premises, the
Building or elsewhere on the Property, whether or not such are owned and or
installed by Landlord, the taxes thus assessed shall be paid by Tenant to the
taxing authority when due or, if such taxes shall be billed by the taxing
authority to Landlord, such taxes shall be paid to Landlord within twenty (20)
days of notice by Landlord of the amount due.

6.4.
Absolute Net Lease. Notwithstanding anything to the contrary elsewhere in this
Lease, Tenant’s Rent payments shall be net to Landlord such that this Lease
yields to Landlord the net Annual Base Rent, and Tenant shall pay all Annual
Base Rent, Additional Rent, 100% of all costs of every kind relating to the
Premises, Tenant’s Proportionate Share of Real Estate Taxes and all costs of
every kind relating to the Building and or the Property and or this Lease
(including, without limitation, Landlord’s Costs pursuant to Section 7.8,
“Landlord Reservations.”, if any, charges for all insurance carried by Landlord
with respect to or relating to the Property and management fees in an amount
equal to 3% of the Annual Base Rent) without setoff, deduction, counterclaim,
defense, abatement or demand.

6.5.
Intentionally omitted.

6.6.
Late Payment Charge. If any installment of Rent or Additional Rent or any other
sum due from Tenant shall not be received by Landlord on the date such
installment or sum is due, Landlord reserves the right to assess, and Tenant
then shall pay, a late payment charge equal to two and one half percent (2.5%)
of the total amount that is in arrears and a further late payment charge equal
to two and one half percent (2.5%) of the amount then outstanding may be
assessed for each additional thirty (30) day period (or any fraction thereof)
that such amount remains unpaid. Acceptance of such late payment charge by
Landlord shall in no event constitute a waiver of Tenant's default with respect
to such overdue amount, nor prevent Landlord from exercising any of Landlord's
other rights and remedies granted by this Lease.

6.7.
Books and Records. Within 45 days of each fiscal quarter, Tenant shall furnish
to Landlord a balance sheet as of the last day of the most recently completed
fiscal quarter or such more recent fiscal period for which a balance sheet is
reasonably available and a similarly current statement of Tenant's income and
expenses for the twelve months preceding the date of the aforementioned balance
sheet, both of which shall be prepared in reasonable detail in accordance with
generally accepted accounting principles and certified as being complete and
containing only true and accurate information by an officer or principal of
Tenant. In addition to the foregoing, within 15 days of any request by Landlord
(but not more than once in any six month period), Tenant shall provide such
other financial or business plan related information as Landlord shall
reasonably request, including without limitation, information related to the
capitalization of Tenant's business. Landlord shall make reasonable efforts to
maintain the confidentiality of information received by Landlord pursuant to
this Section, except to the extent disclosure of such information is required to
enforce Landlord’s rights under or related to this Lease or is ordered by a
court of competent jurisdiction or such information is otherwise available to
the public.

Notwithstanding the foregoing language of this Section or elsewhere in the Lease
to the contrary (including, without limitation, Section 3.2, “Option to Extend.”
and Article 1.0, “REFERENCE DATA” in the definition of the defined term
“Security Deposit:”, in the event and for so long as Tenant is a public company,
to the extent Tenant is required to provide financial information to Landlord
and such information is reasonably available and accessible to Landlord through
the Internet by way of ordinary, no cost channels available to the general
public for obtaining financial and other information of public companies, Tenant
shall not be required to separately provide the information required in the
first sentence of this Section. Notwithstanding anything to the contrary
contained above in this Section, so long as information provided by Tenant meets
the minimum requirements and standards for information to be provided by Tenant
to Landlord pursuant to this Section, Tenant may provide information prepared
for others or for other purposes as opposed to providing information
specifically prepared for Landlord.

Notwithstanding the foregoing language of this section requiring Tenant to
furnish financial information within 45 days of each fiscal quarter, in the
event Tenant is no longer a public company, Tenant’s obligation to furnish
financial information shall be not more frequently than once in any 12
consecutive month period.

7.0
UTILITIES AND LANDLORD'S SERVICES

7.1.
Utilities. Tenant shall, at Tenant’s own expense and subject to all applicable
terms and conditions of this Lease, arrange for all utilities Tenant requires
for use in and about the Building or elsewhere on the Property, including,
without limitation, natural gas, electricity and water and sewer, and Tenant
shall pay when due all charges for and or relating to such utilities. Tenant
shall pay such charges whether such charges shall be made directly by a public,
quasi-public or private utility company, by a governmental authority or
subdivision or department thereof or by any other entity providing or delivering
such utilities. Tenant shall pay any tax or other charge imposed by any
governmental authority if based on a similar service used in the Building or
elsewhere on the Property by Tenant. Such charges, if payable to Landlord, shall
be due within 10 days of presentation of bills therefor. If Landlord shall pay
any of such charges, Tenant shall reimburse Landlord upon demand.

Tenant's use of utilities shall not at any time exceed the capacity of any of
the pipes, feeders, risers or other conductors or equipment in, on or otherwise
serving the Building or other portions of the Property (the “Utility Systems”).
In order to help ensure that such capacity is not exceeded and to avert possible
adverse effects upon the utility services for the Building or the Property,
Tenant shall obtain Landlord's prior written consent before Tenant shall connect
to the Utility Systems any fixtures, appliances or pieces of equipment other
than those which, without modification to the Utility Systems, (i) may be safely
connected to the existing Utility Systems in compliance with all applicable
laws, utility provider and insurance company regulations and guidelines and
terms and conditions of this Lease and (ii) will not cause permanent damage or
injury to the Building or any other portion of the Property or cause or create a
dangerous condition or in any way diminish the value of the Building or the
Property, all as determined by Landlord in Landlord’s sole discretion.

Without limiting the generality of Section 8.2, “Alterations and Improvements by
Tenant.” or any other applicable Section of the Lease, Tenant shall not make any
alteration or addition to the Utility Systems or related equipment in the
Building or elsewhere on the Property without the prior written consent of
Landlord in advance and in each instance. Any alteration or additions to the
Utility Systems, including, without limitation, additional pipes, feeders,
risers or the like and any other equipment proper and necessary in connection
with such additional pipes, feeders, or risers or the like (collectively
“Modified Utility Delivery Facilities”) which may be necessary to meet Tenant's
utility needs, may upon Tenant's request and Landlord’s consent (as required
above in this grammatical paragraph or as may be otherwise required under the
Lease) and at the sole cost and expense of Tenant, be installed in accordance
with plans and specifications therefor that have been approved in advance and in
writing by Landlord; provided, however that the foregoing language of this
sentence shall not be deemed to obligate Landlord to consent to any particular
plans or specifications or any particular request of Tenant relating to Modified
Utility Delivery Facilities. Landlord agrees not to unreasonably withhold, delay
or condition Landlord’s consent with respect to any Modified Utility Delivery
Facilities, provided such Modified Utility Delivery Facilities are permissible
under applicable law, utility provider and insurance company regulations and
guidelines, all terms and conditions of this Lease and the installation of such
Modified Utility Delivery Facilities will not cause permanent damage or injury
to the Building or any other portion of the Property or cause or create a
dangerous condition or in any way diminish the value of the Building or the
Property, all as determined by Landlord in Landlord’s sole discretion; and
provided further that, notwithstanding anything to the contrary above in this
Section or elsewhere in the Lease, Landlord may elect to require (a) Tenant, at
Tenant's expense, at the expiration or earlier termination of this Lease, to
remove the Modified Utility Delivery Facilities and repair and damage to the
Building or the Property caused by such removal and or restore the Building and
the Property (as the case may be) to substantially the same condition as prior
to the installation of the Modified Utility Delivery Facilities or (b) pay to
Landlord the cost (as determined by Landlord) to remove the Modified Utility
Delivery Facilities and perform the related repairs and restoration contemplated
in above in this sentence; provided, however, that, if prior to the installation
of particular Modified Utility Delivery Facilities and as part of Tenant's
request for Landlord's approval of such Modified Utility Delivery Facilities,
Tenant requests in writing that Landlord indicate whether Landlord will require
Tenant to remove the Modified Utility Delivery Facilities and whether and how
Tenant will be required to repair and or restore the Building or other portion
of the Property related to the Modified Utility Delivery Facilities, Landlord
shall respond to Tenant reasonably, promptly and in writing and Landlord shall
only be able to require Tenant to perform the removal and restoration described
in such Landlord response with respect to the Modified Utility Delivery
Facilities.

Tenant, at Tenant's expense, shall purchase, install and replace all light bulbs
or tubes or other consumable light emitting devices used in and about the
Property. Landlord shall not in any way be liable or responsible to Tenant for
any loss, damage or expense which Tenant may incur if the quantity, character,
or supply of any utility is changed or is no longer available or suitable for
Tenant's requirements..

7.2.
Intentionally Omitted.

7.3.
Heat and Air Conditioning. Tenant, at Tenant's sole expense, shall provide such
heating, ventilation and air conditioning as Tenant shall require and shall
cause the Premises to remain heated, ventilated and cooled so as to prevent
damage to the Building, including, without limitation, the mechanical and other
systems serving the Building. Tenant shall maintain the heating, ventilating and
air conditioning ("HVAC") systems serving the Premises (“HVAC Systems”) in good
order and repair throughout the Term, which obligation shall include, without
limitation, all maintenance, repairs and replacements. Throughout the Term,
Tenant shall maintain HVAC service and preventative maintenance contracts, which
contracts and related contractors shall be subject to Landlord's approval in
advance in each instance and in all respects. Each such HVAC contract shall
include a requirement that, on a semi-annual basis, the contractor provide
Landlord with reasonable documentation demonstrating that HVAC equipment
maintenance and repair is being performed regularly and in accordance with
applicable laws, manufacturer's recommendations and industry best practices. If
any such contractor fails to provide such documentation, Tenant shall be
responsible for providing same. At the expiration or earlier termination of the
Term, Tenant shall, at the request of Landlord, assign any HVAC contracts to
Landlord.

7.4.
Intentionally Omitted.

7.5.
Intentionally Omitted.

7.6.
Cleaning. Tenant, at Tenant’s sole expense shall furnish such cleaning services
to the Building or other portions of the Property as Tenant may require or as
may be necessary to perform Tenant’s obligations under this Lease.

7.7.
Other Maintenance and Services. Except as otherwise provided in the articles
entitled "CASUALTY" and "CONDEMNATION - EMINENT DOMAIN", and in addition to
Tenant's obligations in the Article contained herein entitled "MAINTENANCE OF
AND IMPROVEMENTS TO PREMISES" and elsewhere in this Lease, Tenant shall (a) keep
and maintain the entire Building and the Property in good condition and repair,
including, without limitation the roof membrane, deck and structure, exterior
walls and windows, structural floor slabs and columns, all heating and air
conditioning, tenant process and other systems in or serving the Building, and
all utility systems on the Property and serving the Building or other portions
of the Property (including, without limitation, all elements of such utility
systems, whether such elements are above or below ground or inside or outside
the Building, (b) keep and maintain all exterior lighting on the Property in
good condition and repair, (c) keep and maintain the Parking Areas, the Outside
Storage Area and all walkways, roadways and other pedestrian or vehicular travel
areas on the Property clean and in good condition and repair and remove all snow
and ice therefrom and (d) provide grounds maintenance to all landscaped areas on
the Property. Tenant’s obligations above in this Section shall be performed to a
first class suburban Boston and Waltham, Massachusetts office building standard.
Notwithstanding any interpretation of the immediately preceding two sentences to
the contrary, Tenant’s obligation to “keep and maintain” and “provide grounds
maintenance” shall include, without limitation, all repairs, maintenance and
replacements as may be applicable to keep and maintain the particular element of
the Property to the first class Waltham, Massachusetts office building standard
or to such higher standard as may be otherwise required pursuant to this Lease.

Notwithstanding anything to the contrary contained in this Section, provided
that any replacement is not in whole or in part due to or exacerbated by the
failure of Tenant to perform Tenant’s obligations under the Lease or the
negligence or willful misconduct of any person whomsoever (other than Landlord
or Landlord’s agents, contractors or employees acting with respect to Landlord
within the scope of their agency, contract or employment) or any change in laws,
rules, orders or regulations of federal, state, county or local governments,
Tenant shall not be required to “replace” the roof membrane and Landlord, upon
Landlord’s own independent reasonable determination that replacement is in fact
required, shall, at Landlord’s expense (without reimbursement from Tenant),
replace the roof membrane. For the purposes of this Section, “replace” shall be
deemed to mean the removal and replacement of more than 20% of the entire roof
membrane.

7.8.
Landlord Reservations. If Landlord is at any time exercising Landlord’s rights
with respect to the performance of certain work as described in the immediately
following paragraph or other applicable provisions of this Lease, Landlord
reserves the right to interrupt, curtail, stop or suspend the furnishing of
services and the operation of any Building or Property system, when necessary by
reason of accident or emergency, or of repairs, alterations, replacements or
improvements in the reasonable judgment of Landlord desirable or necessary to be
made, or of difficulty or inability in securing supplies or labor, or of
strikes, or of any other cause beyond the reasonable control of Landlord,
whether such other cause be similar or dissimilar to those herein above
specifically mentioned, until said cause has been removed. Landlord shall have
no responsibility or liability for any such interruption, curtailment, stoppage,
or suspension of service or system, except that Landlord shall exercise
reasonable diligence to eliminate the cause of same. Except in the event of an
emergency, Landlord agrees to provide reasonable notice prior to interrupting,
curtailing, stopping or suspending the furnishing of services and the operation
of any Building systems and (except when such interruption, curtailment,
stoppage or suspension is due or related to a default by Tenant under the Lease
or a condition caused by or exacerbated by Tenant) to schedule such work so as
to minimize unreasonable disruption of Tenant’s use of the Premises for the
permitted Use of the Premises.

Landlord reserves the right for itself from time to time to perform such work as
Landlord determines is necessary or desirable with respect to maintaining,
repairing or replacing (a) the roof membrane, deck and structure, exterior walls
and windows, structural floor slabs and columns of the Building, (b) walkways,
roadways and parking areas (including, without limitation, the Parking Areas) on
the Property (including, without limitation, exterior lighting and snow and ice
removal) and (c) grounds maintenance to landscaped areas. Landlord’s exercise of
such right at an time or from time to time shall not affect Tenant’s other
obligations under the Lease and Tenant shall, in accordance with the applicable
provisions of this Lease, reimburse Landlord for Landlord’s costs related to
such maintenance, repairs and services, including without limitation, hourly
fees for administrative and management personnel and an allocation for overhead
and profit (all of the foregoing, collectively, “Landlord’s Costs”); provided
that Landlord’s Costs shall be reasonable and reasonably consistent with the
market in general for such maintenance, repairs and services.

With respect to payments due from Tenant to Landlord under this Lease (other
than Annual Base Rent) and also in the event Landlord exercises Landlord's
rights provided in the immediately preceding paragraph, Tenant shall, if, as and
when demanded by Landlord and with each Monthly Installment of Annual Base Rent
(and on or before the first Business Day of each month during which Tenant may
have been relieved of Tenant’s obligation to pay Annual Base Rent pursuant to
the last sentence of Section 6.1, “Annual Base Rent.”), make Operating Fund
Payments to Landlord. "Operating Fund Payments" shall refer to such payments as
Landlord shall determine from time to time to be sufficient to provide in the
aggregate a fund adequate to pay, when they become due and payable, all payments
required from Tenant under this Lease, including, without limitation, Landlord’s
Costs. In the event that Landlord determines at any time and from time to time
that the amount then set for the payment of Operating Fund Payments will not be
adequate to pay all payments required from Tenant under this Lease, Landlord may
increase the amount of subsequent Operating Fund Payments as applicable and
Tenant shall pay the Operating Fund Payments as so adjusted.

Landlord shall, deliver to Tenant an annual statement (the "Landlord's Annual
Statement") of Landlord's Costs and Operating Fund Payments for the immediately
preceding calendar year. Landlord's Annual Statement shall be delivered to
Tenant as soon as reasonably practical after Landlord's compilation of the
required information. Upon Tenant's receipt of Landlord's Annual Statement,
either (a) Tenant shall pay to Landlord the amount by which Landlord's Costs
exceed the Operating Fund Payments for the applicable calendar year or (b)
Landlord shall account to Tenant for the amount by which the Operating Fund
Payments exceed Landlord's Costs for the applicable calendar year (which excess
amount may be credited by Landlord against future Operating Fund Payments or
refunded to Tenant at Landlord's option).

Provided Tenant is not then in default and is current with all payments required
under this Lease (including, without limitation, all Operating Fund Payments),
Tenant shall have the right to request that Landlord make available to Tenant
and allow Tenant to copy such information as is reasonably available to Landlord
and reasonably necessary for the purpose of allowing Tenant to verify the
information contained in Landlord's Annual Statement ("Annual Statement
Information"). If Landlord does not receive such Tenant request within thirty
(30) days after providing Tenant with Landlord's Annual Statement, then Tenant's
right to receive any Annual Statement Information and to contest Landlord's
Annual Statement shall be deemed waived. If Tenant's request for the Annual
Statement Information is timely received by Landlord, then within 30 days after
Landlord's receipt of Tenant's request, the Annual Statement Information shall
be made available to Tenant at Landlord's offices or, at Landlord's election,
the place where Landlord keeps Landlord’s records. No such request shall extend
the time within which Tenant is required to pay any amounts shown in Landlord's
Annual Statement or any Operating Fund Payments. Notwithstanding anything to
contrary contained above in this paragraph, under no circumstance shall Tenant
use any consultant or other third party to review the Operating Expense
Information if such consultant or other third party is being paid on a
contingency basis and Landlord shall have no obligation to respond in any way to
any such consultant or other third party. Within thirty (30) days after Landlord
notified Tenant that the Annual Statement Information was available to Tenant,
Tenant shall notify Landlord as to any part of Landlord's Annual Statement to
which Tenant objects, in which event (unless the parties are able to resolve
Tenant's objections) the matter shall be submitted to arbitration in accordance
with the commercial rules of the American Arbitration Association. If Tenant
does not make objection within such 30 day period, Tenant shall be deemed to
have waived any objection and shall have no further right to challenge or object
to the information set forth in Landlord's Annual Statement. Tenant agrees that
all information provided to Tenant by Landlord and the resolution of all
disputes shall be maintained as confidential, except as may be required to
enforce Tenant's rights under this Lease.

8.0
MAINTENANCE OF AND IMPROVEMENTS TO PREMISES

8.1.
Changes or Alterations by Landlord. Landlord reserves the right, exercisable by
itself or its nominee, at any time and from time to time without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor or otherwise affecting Tenant's obligations under
this Lease, to (i) make such changes, alterations, additions or improvements in
or to the Parking Areas or other portions of the Land as Landlord may deem
reasonably necessary or desirable, (ii) to change the arrangement and/or
location of curb cuts, roadways, walkways, parking spaces, landscaped areas,
exterior lighting, utility feeds and equipment and other such exterior elements
of the Property and (iii) add to or diminish or otherwise change the Land,
provided, however, that (a) there be no unreasonable obstruction of the right of
access to, or unreasonable interference with the use and enjoyment of the
Premises by Tenant for the permitted Use of the Premises and (b) the number of
legal sized parking spaces existing and striped on the Property immediately
prior to the exercise of Landlord’s rights pursuant to this sentence shall not
be reduced. In the event Landlord exercises Landlord’s rights above in this
Section, Landlord shall make reasonable efforts to perform any construction work
during such times in such a manner as to minimize interference with Tenant’s use
of the Premises for the permitted Use of the Premises; provided however that
Landlord shall not be obligated to perform such work during non-business or
“off” hours or during such times as would necessitate Landlord paying overtime
or premium rates for labor, services, materials or otherwise. Nothing contained
in this Article shall be deemed to relieve Tenant of any duty, obligation or
liability of Tenant with respect to making or causing to be made any repair,
replacement or improvement or complying with any law, order or requirement of
any governmental or other authority. Landlord reserves the right to from time to
time change the address of the Building or the Property. Notwithstanding
anything to the contrary contained in this Section or elsewhere in the Lease,
except and to the extent Landlord is exercising Landlord’s rights pursuant to
Section 15.3 of this Lease, “Fees and Expenses.”, Landlord shall not electively
change the location of walls or doors or make other changes inside the Building
without first obtaining Tenant’s consent, which consent Tenant shall not
unreasonably withhold, delay or condition if such changes do not adversely
affect Tenant’s use of the Premises for the permitted Use of the Premises, and
which consent Tenant may withhold in Tenant’s discretion if such changes
adversely affect Tenant’s use of the Premises for the permitted Use of the
Premises.

8.2.
Alterations and Improvements by Tenant. Except to the extent specifically
provided below, Tenant shall make no alterations, decorations, installations,
removals, additions or improvements in or to the Building or elsewhere on the
Property, nor permit any holes to be drilled or made in or on the Building or
elsewhere on the Property (collectively referred to as “Tenant Alterations”)
except in each instance in such place and manner and by contractors or mechanics
all as shall first have been approved in advance and in writing by Landlord.
Landlord agrees not to unreasonably withhold such approval provided that (a) the
Lease is in full force and effect, (b) Tenant is not and has not at any time
been in default under the Lease beyond any applicable notice and cure period and
no condition known to Tenant or Landlord exists which with the passage of time
or the giving of notice would constitute a default under the Lease and (c) the
proposed Tenant Alterations are consistent with and directly related to the use
of the Premises by Tenant for the permitted Use of the Premises, not visible
from the exterior of the Building and do not adversely affect the value of the
Building or the ability to lease the Building as a first class bio-technology
lab/office building. No such installations or other work shall be undertaken or
begun by Tenant until Landlord has approved written plans and specifications
therefor; and no amendments or additions to such plans and specifications shall
be made without prior written consent of Landlord. Notwithstanding anything to
the contrary contained above in this Section, during the Term of the Lease
Tenant may, without the prior approval of Landlord, perform non-structural
alterations, provided that (1) the total cost of all such alterations in the
aggregate does not exceed $100,000.00 in any one year, (2) in advance of any
such alterations, Tenant provides Landlord with (a) construction drawings
stamped by a registered architect and showing the proposed alterations, (b) a
certification stating the cost of the proposed alterations and signed by an
officer of the entity constituting Tenant and (c) if required by the City of
Waltham, a building permit for the proposed alterations issued by the City of
Waltham and (3) such alterations do not adversely affect the value of the
Building or the ability to lease the Building as a first class bio-technology
lab/office building. All alterations, decorations, installations, removals,
additions and improvements contemplated above in this Section shall be done at
the sole expense of Tenant in such manner as Landlord may reasonably designate.
If Tenant shall make any alterations, installations, removals, additions or
improvements, then Landlord may elect to require Tenant, at Tenant's expense, at
the expiration of this Lease, to restore the Building and the Property (as the
case may be) to substantially the same condition as existed at the Term
Commencement Date; provided however that if prior to the installation of such
items and as part of Tenant's request for Landlord's approval of such items,
Tenant requests in writing that Landlord indicate whether and how Tenant will be
required to restore the Building or other portion of the Property, Landlord
shall respond to Tenant reasonably, promptly and in writing and Landlord shall
only be able to require Tenant to perform the restoration described in such
Landlord response.

8.3.
Tenant's Contractors - Mechanics' and Other Liens - Standard of Tenant's
Performance - Compliance with Laws. Whenever Tenant shall make any alteration,
decoration, installation, removal, addition or improvement or do any other work
in or to the Building or elsewhere on the Property, Tenant will strictly observe
the following covenants and agreements:

(a) In no event shall any material or equipment be incorporated in or added to
the Building or any other portion of the Property in connection with any such
alteration, decoration, installation, addition or improvement which is subject
to any lien, charge, mortgage or other encumbrance of any kind whatsoever or is
subject to any security interest or any form of title retention agreement. Any
notice of contract or mechanic's or materialmen's lien filed against the
Property or any portion thereof for work claimed to have been done for, or
materials claimed to have been furnished to Tenant shall be removed or
discharged by Tenant within ten (10) days thereafter, at the expense of Tenant,
by filing the bond required by law or otherwise. If Tenant fails so to remove or
discharge any lien, Landlord may do so at Tenant's expense and Tenant shall
reimburse Landlord for any expenses or costs incurred by Landlord in so doing
upon demand.

(b) All installations or work done by Tenant under this or any other Article of
this Lease shall be at Tenant’s own expense (unless expressly otherwise
provided) and shall at all times comply with (i) laws, rules, orders and
regulations of governmental authorities having jurisdiction thereof; (ii)
orders, rules and regulations of any insurance rating bureau if and as
applicable; and (iii) plans and specifications prepared by and at the expense of
Tenant and approved by Landlord prior to the commencement of any work.

(c) Tenant shall procure all necessary permits before undertaking any work in
the Building or elsewhere on the Property; do all such work in a good and
workmanlike manner, employing materials of good quality and complying with all
governmental requirements, and defend, save harmless, exonerate and indemnify
Landlord from all injury, loss or damage to any person or property occasioned by
or growing out of such work.

8.4.
Fixtures, Equipment and Improvements - Removal by Tenant. All fixtures,
equipment, improvements and appurtenances attached to or built into the Building
or other portion of the Property prior to or during the Term, or any extension
thereof, whether (x) by Landlord, at Landlord’s expense or at the expense of
Tenant, (y) by any previous tenant or (z) by Tenant shall be and remain part of
the Premises and shall not be removed by Tenant at the end of the Term unless
Landlord shall request Tenant to remove any of such fixtures, equipment,
improvements and appurtenances, in which event Tenant shall remove such at
Tenant's expense. Where not built into the Premises and, if furnished and
installed by and at the sole expense of Tenant, all removable furniture, trade
fixtures and business equipment shall not be deemed included in such fixtures,
equipment, improvements and appurtenances and may be, and upon the request of
Landlord shall be, removed by Tenant, at Tenant's expense, upon the condition
that such removal shall not materially damage the Building, the Property or any
portion thereof and that the cost of repairing any damage to the Building, the
Property or any portion thereof (as the case may be) arising from such removal
shall be reimbursed to Landlord upon demand, provided, however, that any of such
items toward which Landlord shall have granted any allowance or credit to Tenant
shall be deemed not to have been furnished and installed by or at the sole
expense of Tenant.

Notwithstanding any interpretation of the foregoing language to the contrary, it
is intended that unless Landlord notify Tenant otherwise (as is Landlord’s right
pursuant to this paragraph), at the expiration or earlier termination of the
Term, the Premises, the Building and the Property should be left as a fully
built out laboratory facility with the exception of those furniture, fixtures
and equipment not attached and not built into the Premises which are typically
specific to specific laboratory users. The standard for determining whether
something is attached to or built into the Premises (i.e. the Building or
elsewhere on the Property with respect to Tenant's tenancy) is that if the
removal of an item (i) requires tools or special skills for removal, (ii) has
any material effect on the function or proper operation of other Building or
built-in laboratory systems or (iii) necessitates replacement, modification or
repair of any other item attached to or built into the Building or other portion
of the Property, then such item shall be deemed attached to or built into the
Premises. For convenience, this condition of having been deemed attached to or
built into the Premises is referred to in the balance of this paragraph as
“built in”. The following are examples (without intended limitation) of items
that are built in and NOT built in. Shelving affixed to a wall with screws or
other type of fasteners is built in. Freestanding shelving is NOT built in. A
computer connected to a 110v convenience outlet by a simple electrical cord and
plug but used for controlling Building or other built in laboratory systems is
built in. A computer connected in the same way but NOT used for controlling
Building or built in laboratory systems is NOT built in. Ice machines, drying
ovens and telephone/data network equipment shall specifically be deemed to be
built in.

Notwithstanding anything to the contrary contained above in this Section 8.4,
“Fixtures, Equipment and Improvements - Removal by Tenant.”, the items
specifically identified on Exhibit E, “Tenant’s Removable Equipment” may be, and
upon the request of Landlord shall be, removed by Tenant, at Tenant's expense,
and the cost of demolishing, capping, terminating, securing or making safe any
utility connections related to the removal of any Tenant’s Removable Equipment
or the removal of other items from the Premises along with the cost of repairing
any damage to the Building, the Property or any portion either arising from such
removal shall be paid by Tenant to Landlord upon demand.

Improvements in the Premises made by Tenant, approved in advance and in writing
by Landlord pursuant to Section 8.2 ("Alterations and Improvements by Tenant.")
and completed prior to the Latest Completion Date (as defined above in Section
4.1, “Occupancy As Is.”), including, without limitation, Approved Reimbursable
Improvements, shall be deemed “Tenant’s Initial Improvements”. Notwithstanding
anything to the contrary contained above in this Section 8.4, “Fixtures,
Equipment and Improvements - Removal by Tenant.” or elsewhere in this Lease,
Landlord shall not require Tenant to remove fixtures, equipment, improvements
and or appurtenances attached to or built into the Building or other portion of
the Property as part of Tenant’s Initial Improvements, unless at the time Tenant
seeks consent for Tenant’s Initial Improvements, Landlord conditions Landlord’s
consent to Tenant’s Initial Improvements upon such removal, in which case,
Landlord may require removal but only to the extent such removal requirement is
a condition of Landlord’s consent.

8.5.
Repairs by Tenant. In addition to all of Tenant’s other obligations under the
Lease, including, without limitation, Tenant obligation under Section 7.3, “Heat
and Air Conditioning.” and Section 7.7, “Other Maintenance and Services.”,
Tenant shall keep or cause to be kept the entire Building and all other portions
of the entire Property in such repair, order and condition as the same are in on
the Term Commencement Date or such better condition as they may be put in during
the Term hereof, reasonable wear and tear excepted but in no event in less than
good and safe condition. With respect to casualty and condemnation, Article
13.0, "CASUALTY" and Article 14.0, "CONDEMNATION - EMINENT DOMAIN" shall govern
respectively. Without limiting the generality of the foregoing, Tenant shall
keep all windows and other glass whole and in good condition, and shall replace
the same whenever broken with glass of the same quality and appearance and
Tenant shall keep all interior and exterior doors (including, without
limitation, all related frames, hardware, locks, closers and the like) operable
and in good condition.

8.6.
Locks. Tenant, at Tenant’s expense and subject to all other applicable
provisions of the Lease (including, without limitation, Section 8.2,
“Alterations and Improvements by Tenant.” and Section 11.3, “Access to
Premises.”), shall provide and maintain such access control mechanisms and
equipment as Tenant may from time to time require.

8.7.
Tenant's Improvements and Condition of Premises at Termination. Subject to all
other applicable provisions of this Lease, including, without limitation, the
provisions of Section 7.3, “Heat and Air Conditioning.” and Section 7.7, “Other
Maintenance and Services.”, upon the termination of this Lease and any extension
thereof, by its own terms or otherwise, Tenant shall remove Tenant’s goods and
effects and those of all persons claiming by, through or under Tenant from the
Building and all other portions of the Property and shall peaceably yield up to
Landlord the Building and all other portions of the Property and all
alterations, erections, additions and improvements pursuant to the Section
entitled “Fixtures, Equipment and Improvements - Removal by Tenant.”, in good
repair, order, and condition in all respects, reasonable use and wear (which for
the purposes of this paragraph shall not be deemed to include holes in floors or
walls or special wiring caused by the installation of Tenant's fixtures or
equipment) and damage resulting from the negligence of Landlord or Landlord’s
agents, contractors or employees (acting with respect to Landlord within the
scope of their agency, contract or employment) excepted but in no less than good
and safe condition. It is further agreed and understood that at the termination
of this Lease or any extension thereof, Tenant shall have restored the Building
and the Property to good repair, order and condition in all respects, including
but not limited to repair of all floor surfaces damaged by the removal of
partitions, machinery and equipment, and shall restore all floor areas to a good
condition and repair, using materials to provide a consistent floor surface,
satisfactory to Landlord; and shall have cleaned and removed accumulations of
dirt and particles, oils, greases, and discolorations from all surfaces
resulting from Tenant's processes and shall leave the Building and all other
portions of the Property broom clean.

Tenant represents and warrants that Tenant has inspected the Property and that,
as of the date of this Lease, the Premises and all other portions of Building
and the Property are in good condition free of defects (including, without
limitation, holes, cracks or other visible damage to floors, interior and
exterior walls and windows, columns, roof, roadways, the Parking Areas and
landscaped areas). Without intended limitation and in addition to all other
obligations of Tenant under this Lease, the Premises and all other portions of
the Building and the Property shall, at Tenant’s sole expense, at the end of
Term or earlier termination of this Lease, be surrendered to Landlord free of
any damage or contamination caused by or exacerbated by Tenant’s use of the
Building and or the Property or otherwise caused by or exacerbated by any person
or entity other than Landlord or Landlord’s employees, agents or contractors
acting respect to the Property within the scope of their employment, agency or
contract; provided however that, notwithstanding anything to the contrary above
in this paragraph, Tenant shall not be responsible for Hazardous Materials
existing as of the date of this Lease (if any) and caused by persons or entities
other than (i) Tenant or (ii) persons or entities claiming by through or under
Tenant, to the extent that the presence of such Hazardous Materials has not been
exacerbated by Tenant, persons or entities claiming by through or under Tenant,
or Tenant’s use of the Building and or the Property as a result of gross
negligence or willful misconduct.

With respect to casualty and condemnation, Article 13.0, "CASUALTY" and Article
14.0, "CONDEMNATION - EMINENT DOMAIN" shall govern respectively.

9.0
INSURANCE, INDEMNIFICATION, EXONERATION AND EXCULPATION

9.1.
Tenant’s Insurance. Tenant shall procure, keep in force and pay for insurance
covering all claims and demands for injury to or death of persons or damage to
property arising out of or related to Tenant's occupancy of the Premises.
Insurance shall not be in amounts less than the following:

COMMERCIAL GENERAL LIABILITY
$1,000,000    combined single limit per occurrence, Coverage A
$1,000,000    personal and advertising injury liability, Coverage B
$1,000,000    products/completed operations liability aggregate
$ 5,000    medical payments
$ 50,000    fire damage legal liability
$2,000,000    general aggregate

The general liability insurance is to be written on the 2001 Insurance Services
Office form or its equivalent.

UMBRELLA LIABILITY
$5,000,000    each occurrence
$5,000,000    aggregate

WORKERS' COMPENSATION
Coverage A Workers' Compensation –Statutory
Coverage B Employer's Liability -    $500,000 bodily injury by accident, each
accident
                    $500,000 bodily injury by disease, each employee
                    $500,000 bodily injury by disease, policy aggregate

AUTOMOBILE LIABILITY
$1,000,000 Combined single limit, each accident applying to all owned, hired and
nonowned automobiles

GLASS COVERAGE
Covering interior glass windows in the Premises, if any, in such reasonable
amounts as may be established from time to time by Landlord.

CONTENTS AND LEASEHOLD IMPROVEMENTS COVERAGE
Adequately insuring all property situated in the Building or elsewhere on the
Property and belonging to or removable by Tenant.

TENANT IMPROVEMENTS COVERAGE
Including (i) property insurance on a “Special Form” (formerly “All Risk” form)
(including earthquake and flood in reasonable amounts as determined by Landlord)
in an amount not less than 100% of the then full replacement cost of Tenant
Improvements (as defined in paragraph (a) of Article 13.0, “CASUALTY”), (ii)
insurance for loss or damage or loss of use (direct or indirect) from steam
boilers, pressure vessels or similar apparatus now or hereafter installed in the
Building, or elsewhere on the Property, in the minimum amount of $5,000,000.00
or in such greater amounts as are then customary for properties similar to the
Property and (iii) insurance against abatement or loss of rent in case of loss
under this paragraph or other peril similarly insured against in an amount equal
to Rent payments to be made by Tenant for eighteen months based on the Rent paid
or payable for the most recent complete Lease Year. The phrase “replacement
cost” shall mean the actual replacement cost of Tenant Improvements, including
and increased costs of construction endorsement (if available) and the cost of
debris removal and the cost of architectural, engineering and other expenses in
connection with repairing and restoring Tenant Improvements.

BUSINESS INTERRUPTION COVERAGE
Providing such coverage as is customarily carried by responsible and prudent
life science/bio-technology tenant in the Boston/Cambridge/Waltham Massachusetts
markets.

All insurance coverages required pursuant to this Section shall not be less than
such higher amounts as may from time to time be customarily carried by
responsible and prudent tenants of comparable premises in the
Boston/Cambridge/Waltham market area and as may be required by Landlord from
time to time. Provided that the Premises are separately scheduled on any such
policy or policies and the coverage(s) provided fulfills Tenant’s obligations to
provide insurance as set forth in this Lease, the insurance required pursuant to
this Section may be provided by means of a policy or policies of blanket
insurance covering additional items or additional locations.

9.2.
Additional Insureds. Tenant shall add Landlord and such other entities or
individuals (with an insurable interest in the Property) as Landlord may, from
time to time, direct as Additional Insureds on a primary basis on Tenant's
Commercial General Liability, Umbrella Liability, and Automobile policies.

With respect to glass, and Tenant Improvements coverages, Landlord shall be
named as Loss Payee As Their Interest May Appear.

9.3.
Certificates of Insurance. All insurance required under the Lease shall be
effected with insurers authorized to do business in the Commonwealth of
Massachusetts under valid and enforceable policies. Such insurance shall provide
that it not be cancelled without such insurers endeavoring to provide reasonable
advance notice to Landlord and each insured named therein; provided, however,
that, notwithstanding any obligation of any insurer to provide Landlord notice
in advance of policy cancellation or endeavor to provide Landlord notice in
advance of policy cancellation, Tenant, upon having knowledge of any effective,
pending or anticipated insurance policy cancellation, shall immediately give
notice to Landlord of such cancellation; provided that no such notice by insurer
or Tenant shall be deemed to waive, change, diminish or otherwise modify any
obligation of Tenant to maintain the insurance policies, coverages and coverage
limits as required pursuant to this Lease. On or before the first day of the
term of this Lease and thereafter not less than fifteen (15) days prior to the
expiration date of each expiring policy, certificates of such policies, issued
by such insurers, together with evidence satisfactory to Landlord of the payment
of all premiums for such policies, shall be delivered by Tenant to Landlord, or
to any additional insureds, entities or individuals as Landlord may from time to
time direct.

9.4.
Tenant's Compliance. Tenant covenants and agrees that during said term and for
such further time as Tenant shall hold the Premises or any part thereof, Tenant
will comply with all requirements of the Insurance Services Offices of
Massachusetts and/or the Factory Mutual Engineering Association (or any similar
bodies succeeding to their respective powers) and any local Board of Fire
Underwriters; will not make or allow any use or occupation of the Building or
any other portion of the Property that may make any insurance on the Building or
any other portion of the Property, or the contents thereof, void or voidable;
and that in the event that Tenant does or permits anything to be done in the
Building or elsewhere on the Property (including, without limiting the
generality of the foregoing, anything which in any way affects the sprinkler
system) which: (a) is classified as a “common hazard” or “special hazard” by
said Insurance Services Offices of Massachusetts (or its successor); (b) causes
an aftercharge or (c) otherwise increases insurance rates and premium charges
over those which would apply but for the doing of such thing, including, but
without limiting the generality thereof, increases resulting from the refusal of
the Factory Mutual Engineering Association (or any similar body succeeding to
its business) to continue coverage of the Building, the Property or any portion
thereof; then Tenant will promptly pay to Landlord on demand all costs,
including, without limitation, all increased premium charges, caused by or
related to the same for any and all of the following insurance:

insurance on the Building, the Property or any portion thereof against damage by
fire or water (including, without limitation, insurance with extended coverage,
demolition, sprinkler leakage and vandalism and malicious mischief endorsements)
or Landlord's rental insurance.

9.5.
Indemnification. To the fullest extent permitted by law (and not limited by the
amounts of any insurance coverage required of Tenant under this Lease), Tenant
agrees to defend, indemnify and hold harmless Landlord (which term shall
include, without limitation any of the managers, officers, trustees, directors,
partners, beneficiaries, joint venturers, members, stockholders or other
principals or representatives, disclosed or undisclosed, of Landlord or any
managing agent) and such other entities or individuals with an insurable
interest in the Property as Landlord may, from time to time, direct as
additional insureds on Tenant's general liability, umbrella liability,
automobile, glass and Tenant Improvements coverage policies, from and against
any and all claims, liabilities, penalties, damages or expenses (including
without limitation reasonable attorneys' fees) asserted against or incurred by
them:

(a) on account of or based upon any injury to person, or loss of or damage to
property sustained or occurring in or on the Property on account of or based
upon the act, omission, fault, negligence or misconduct of any person whomsoever
other than Landlord or Landlord’s agents, contractors or employees, acting with
respect to Landlord within the scope of their agency, contract or employment;

(b) other than as caused by Landlord or Landlord’s agents, contractors or
employees, acting with respect to Landlord within the scope of their agency,
contract or employment and except for sub-surface contamination existing as of
the date of this Lease (if any) and caused by persons or entities other than (i)
Tenant or (ii) persons or entities claiming by through or under Tenant: (1) the
presence, disposal, release or threatened release of any Hazardous Materials
which are in, on, about or migrating from the Building or migrating from
elsewhere on the Property and affecting any soil, water, vegetation, buildings,
personal property, persons, animals or otherwise, (2) any lawsuit, brought or
threatened, or government order relating to such Hazardous Materials, or (3) any
violation of or failure to comply with any laws, orders, regulations,
requirements or demands of government authorities, which are based upon or in
any way related to such Hazardous Materials; and

(c) on account of or based upon (including moneys due on account of) any work or
thing whatsoever done (other than by Landlord or Landlord’s agents, contractors,
or employees of either) in the Building or elsewhere on the Property during the
Term of this Lease and during the period of time, if any, prior to the Term
Commencement Date or after the Term Expiration Date or earlier date on which the
Lease is terminated when Tenant may have been given access to the Building or
any other portion of the Property;

and, in case any action or proceeding be brought against Landlord by reason of
any of the foregoing, Tenant, upon notice from Landlord, shall, at Tenant's
expense, resist or defend such action or proceeding and employ counsel therefor
reasonably satisfactory to Landlord, it being agreed that such counsel as may
act for insurance underwriters of Tenant engaged in such defense shall be deemed
satisfactory.

9.6.
Property of Tenant. In addition to and not in limitation of the foregoing, and
subject only to provisions of applicable law, Tenant covenants and agrees that
all merchandise, furniture, fixtures, equipment and property of every kind,
nature and description which may be in or upon the Building or elsewhere on the
Property during the Term of this Lease, shall be at the sole risk and hazard of
Tenant, and that if the whole or any part thereof shall be damaged, destroyed,
stolen or removed for any cause or reason whatsoever other than the gross
negligence or willful misconduct of Landlord, no part of said damage or loss
shall be charged to, or borne by Landlord.

9.7.
Landlord's Liability. Landlord shall not be liable for any injury or damage to
persons or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, electrical disturbance, water, rain, ice or snow or leaks from any
part of the Building or any other portion of the Property or from the pipes,
appliances or plumbing works or from the roof, street or subsurface or from any
other place or caused by any other cause of whatever nature, unless caused by or
due to the negligence or willful misconduct of Landlord, its agents, contractors
or employees acting, with respect to Landlord, within the scope of their agency,
contract or employment; nor shall Landlord be liable for any such damage caused
by other tenants or persons in the Building or elsewhere on the Property or
caused by operations in construction of any private, public or quasi-public
work; nor shall Landlord be liable for any latent defect in the Building or
elsewhere on the Property. All of the limitations on Landlord's liability set
forth in this Lease shall be subject to applicable law provided that, in any
event, Tenant agrees to pursue and exhaust all claims under Tenant’s insurance
and other remedies (and to waive such claims against Landlord to the extent
Tenant obtains reimbursement through its insurance or other remedies) prior to
seeking reimbursement from Landlord.

9.8.
Waiver of Subrogation. The parties hereto shall each endeavor to procure an
appropriate clause in, or endorsement on, any fire or extended coverage
insurance policy covering the Premises, the Building or any other portion of the
Property and personal property, fixtures and equipment located thereon or
therein, pursuant to which the insurance companies waive subrogation or consent
to a waiver of right of recovery, and having obtained such clauses and/or
endorsements of waiver of subrogation or consent to a waiver of right of
recovery each party hereby agrees that it will not make any claim against or
seek to recover from the other for any loss or damage to its property or the
property of others resulting from fire or other perils covered by such fire and
extended coverage insurance; provided, however, that the release, discharge,
exoneration and covenant not to sue herein contained shall be limited by the
terms and provisions of the waiver of subrogation clauses and/or endorsements or
clauses and/or endorsements consenting to a waiver of right of recovery and
shall be coextensive therewith.

9.9.
Property Insurance. Except to the extent of Tenant’s insurance required pursuant
to this Article, Landlord shall at all times during the Term carry a policy of
insurance which insures the Building for the replacement cost thereof (subject,
at Landlord's option, to commercially reasonable deductibles) against loss or
damage by fire or other hazards (namely, the perils against which insurance is
afforded by broad form property insurance policy "extended coverages" or, at
Landlord's option, by a “special forms coverage” policy and, at Landlord's
option, with traditional business interruption coverage); provided, however,
that Landlord shall not be responsible for, and shall not be obligated to insure
against (provided Landlord may elect to insure against), any loss of or damage
to any personal property of Tenant or which Tenant may have in the Building or
elsewhere on the Property or any trade fixtures installed by or paid for by
Tenant and in the Building or elsewhere on the Property or any Tenant
Improvements or other improvements which Tenant may construct in or on the
Building or elsewhere on the Property, and Landlord shall not be liable for any
loss or damage to such property, regardless of cause, including (subject to
applicable laws) the negligence of Landlord or Landlord’s employees, agents,
contractors, customers and invitees. The cost of the foregoing insurance and all
other insurance maintained by Landlord with respect to the Property (including,
without limitation, liability, property, boiler and machinery and lost rent
insurance) shall be deemed to be included in Landlord’s Costs (described in
Section 7.8, “Landlord’s Reservations.”) and shall be reimbursed to Landlord in
accordance with the terms of this Lease.

9.10.
Landlord Indemnity. Landlord agrees to indemnify and hold harmless Tenant from
and against any and all claims, liabilities, penalties, damages or expenses
(including without limitation reasonable attorney's fees) asserted against or
incurred by Tenant on account of or based upon any injury to person, or loss of
or damage to property sustained or occurring in or about the Property to the
extent same are on account of or based upon the negligence or willful misconduct
of Landlord or Landlord’s agents, contractors or employees acting within the
scope of their agency, contract or employment (as applicable) and not covered by
insurance maintained (or required to be maintained, whichever is greater) by
Tenant pursuant to this Lease. This Section 9.10 shall not be deemed to limit
Tenant's obligations under Tenant's indemnification set forth in Section 9.5,
“Indemnification.”, and this Section 9.10 shall be subject to the limitations
set forth in Section 9.7, “Landlord’s Liability.”.

10.0
ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.

Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred (whether voluntarily or by
operation of law), and that neither the Building, the Property nor any part
thereof, will be encumbered in any manner by reason of any act or omission on
the part of Tenant, or used or occupied, or permitted to be used or occupied, or
utilized for any reason whatsoever, by anyone other than Tenant, or for any use
or purpose other than Use of the Premises as stated in the Article contained
herein entitled “REFERENCE DATA”, or be sublet, or offered or advertised for
subletting, without the prior written consent of Landlord in every case.

Landlord agrees not to unreasonably withhold, delay or condition such consent
provided that
(a) the Lease is in full force and effect,

(b) Tenant is not and has not at any time been in default under the Lease beyond
any applicable notice and cure period and no condition known to Tenant or
Landlord exists which with the passage of time or the giving of notice would
constitute a default under the Lease,

(c) the financial worth of the proposed assignee or subtenant is satisfactory to
Landlord, and

(d) any assignee or subtenant of the entire Premises shall assume, by written
recordable instrument, in form and content satisfactory to Landlord, Tenant and
any such subtenant or assignee, all acting reasonably, the due performance of
all Tenant's obligations under this Lease, including any accrued obligations at
the time of the assignment or subletting of the entire Premises or, in the case
where a subtenant subleases a portion of the Premises, such subtenant
acknowledges that the sublease is subject and subordinate to this Lease.

For purposes hereof, the transfer of a controlling interest in the corporation
or other entity constituting Tenant shall be deemed an assignment of this Lease.

Notwithstanding the foregoing language of this Article to the contrary, provided
that
(a) the Lease is in full force and effect,
(b) Tenant is not at the time of the effective date of a Permitted Transfer in
default under the Lease beyond any applicable notice and cure period and has not
at any time during the immediately preceding 12 months been in default under the
Lease beyond any applicable notice and cure period and no condition known to
Tenant or Landlord exists which with the passage of time or the giving of notice
would constitute a default under the Lease and
(c) the Affiliate (as defined below) shall assume, by written recordable
instrument, in form and content satisfactory to Landlord (the "Assumption
Document"), the due performance of all Tenant's obligations under this Lease,
including any accrued obligations at the time of the assignment or subletting,
(d) At the time of the Permitted Transfer, the ultimate parent (if any) of the
Affiliate shall guaranty the full performance of Tenant's obligations under the
Lease in a form acceptable to Landlord (an “Ultimate Parent Guaranty”)
(provided, however, that, in the event an Ultimate Parent Guaranty is in
Tenant’s reasonable judgement infeasible, inapplicable or otherwise not
available and Landlord’s insistence on an Ultimate Parent Guaranty would in
Tenant’s reasonable judgment prevent or unreasonably complicate the transaction
giving rise to the contemplated Permitted Transfer, (i) in addition to all other
information to be provided by Tenant to Landlord in conjunction with a Permitted
Transfer, Tenant shall provide reasonable information and explanations to
Landlord as to why an Ultimate Parent Guaranty is infeasible, inapplicable or
otherwise not available, (ii) an Ultimate Parent Guaranty shall not be a
condition of the applicable Permitted Transfer and (iii) the following shall
apply. If the net worth of the assignee or subtenant Affiliate falls materially
below the net worth of such Affiliate as of the date the financial information
was provided to Landlord in conjunction with the applicable Permitted Transfer
event, whether because of a transfer of assets by a parent entity or otherwise,
(A) Tenant agrees to notify Landlord, (B) Landlord reserves the right to then
require reasonable additional Tenant credit enhancement, including, without
limitation, a guaranty of the Lease by another Tenant affiliated entity with a
suitable net worth, a letter of credit, or some other commercially reasonable
means of credit enhancement, and (C) Tenant agrees to cooperate and coordinate
with Landlord in providing such guaranty, letter of credit or other credit
enhancement) , and
(e) Tenant provides Landlord with a Notice of Permitted Transfer (as described
and in accordance with the provisions below),
Landlord's consent shall not be required with respect to an assignment of this
Lease or subletting of the entire Premises or any portion thereof to an
Affiliate for such time as such entity remains an Affiliate. The foregoing shall
be deemed a "Permitted Transfer".
For purposes of this Article, the term "Affiliate" shall be deemed to mean (a)
any entity which controls, is controlled by or is under common control with
Tenant or (b) any person or entity having a net worth equal to or greater than
the greater of (x) the net worth of Tenant upon the date of this Lease or (y)
the net worth of Tenant immediately prior to the Permitted Transfer (as
determined in accordance with generally accepted accounting principles) and (i)
to which a controlling interest in Tenant is transferred (e.g. by transfer of
capital stock) or (ii) which acquires all or substantially all of the assets of
Tenant (except in the case of bankruptcy) where the business of Tenant will
continue to be operated as a going concern substantially the same as prior to
such acquisition of such assets, but in each of the foregoing instances under
clause (a) of this paragraph only for so long as such entity remains an
"Affiliate" and thereafter Landlord's consent shall be required as otherwise
provided above.
For purposes of this Article, the term "Notice of Permitted Transfer" shall be
deemed to mean a notice to Landlord at least 10 Business Days in advance of any
assignment or subleasing (subject to any legal restrictions governing the timing
of such notice), which notice shall contain (1) the name and address of the
Affiliate to which the Lease will be assigned or the entire Premises (or any
portion thereof) will be sublet, (2) a description satisfactory to Landlord of
the relationship between the Affiliate and Tenant, (3) evidence of the
Affiliate’s financial condition in the form of a current balance sheet and
income and expense statements (all prepared in accordance with generally
accepted accounting principles and signed by an authorized officer of the
Affiliate), (4) the effective date of the Permitted Transfer, (5) a copy of
either (a) an assignment and assumption agreement wherein the assignee assumes
all of Tenant's obligations under the Lease or (b) a sublease agreement wherein
the subtenant acknowledges that the sublease is subject and subordinate to this
Lease, (6) a copy of the Assumption Document (if not included as part of 5a or
5b above) and (7) a copy of the guaranty (or the guarantees, as the case may be)
if applicable.

In connection with any request by Tenant for such consent, Tenant shall submit
to Landlord, in writing, a statement containing the name of the proposed
assignee, subtenant or other third party, such information as to its financial
responsibility and standing as Landlord may require, all of the terms and
provisions upon which the proposed transaction is to take place and such other
information as Landlord may require. In addition, along with Tenant's written
request for consent, Tenant shall deliver to Landlord a non-refundable
assignment/sublease review fee of $2,500 which shall be applied against
assignment/sublease costs (if any) which are to be reimbursed by Tenant to
Landlord as provided below in this Article 10.0, “ASSIGNMENT, MORTGAGING,
SUBLETTING, ETC.”.

The “Assignment/Sublease Consideration” shall be the consideration (including,
without limitation, all forms of rent and additional rent) payable by the
assignee or subtenant on account of an assignment of the Lease or sublease of
all or a portion of the Premises. For the purposes of this calculation, the
Assignment/Sublease Consideration shall be deemed to not include so called
“pass-through” charges or charges that will be passed through to an assignee or
subtenant. The following are examples (without limitation) of typical
“pass-through” charges: operating expenses and real estate taxes to be paid
directly by Tenant, Landlord’s Costs (described in Section 7.8, “Landlord’s
Reservations.”) and Real Estate Taxes to be reimbursed to Landlord and the like.

The “Lease Rent” shall be the Annual Base Rent and Additional Rent pursuant to
the Lease, prorated on a per diem basis and allocated on a per square foot basis
to the portion of the Premises subject to an assignment or sublease. For the
purposes of this calculation, “Additional Rent” shall be deemed to exclude the
Assignment/Sublease Excess Rent as defined below or any pass-through charges not
included in the Assignment/Sublease Consideration pursuant to the immediately
preceding paragraph.

“Tenant’s Assignment/Sublease Costs” shall be deemed to include the actual and
reasonable out-of-pocket expenses paid by Tenant to third parties in connection
with the assignment of the Lease or sublease of all or a portion of the Premises
for (a) brokerage commissions and (b) construction of certain improvements in
the Premises (or construction “allowances” applicable for such improvements if
and to the extent such improvements are actually completed and paid for by
Tenant). For the purpose of calculating Tenant’s Assignment/Sublease Costs, such
improvements in the Premises shall be deemed to specifically include only
changes in the locations of walls and doors (and plumbing, electrical, HVAC,
fire protection and ceiling changes related to such changes in the locations of
walls and doors) and shall specifically not include changes in
telecommunications or data wiring or related equipment or any other changes. For
purposes of the calculation hereunder, Tenant’s Assignment/Sublease Costs shall
be amortized over the term of the Assignment or Sublease, as the case may be,
and applied on a monthly basis to the determination of Assignment/Sublease
Excess Rent (as set forth below)

If the Assignment/Sublease Consideration exceeds the Lease Rent plus Tenant’s
Assignment/Sublease Costs (except in the case of a Permitted Transfer), Tenant
shall pay to Landlord 75% of such excess (the “Assignment/Sublease Excess
Rent”). The Assignment/Sublease Excess Rent shall be paid to Landlord as
Additional Rent in equal monthly installments during the balance of the Term
with respect to an assignment and over the sublease term with respect to a
sublease, and shall be payable on the first day of each month beginning with the
first full month during which the assignment or sublease is effective.

Notwithstanding the foregoing provisions of this Article, in the event Tenant
proposes to assign this Lease or enter into a sublease such that all or
substantially all of the Premises will have been sublet, Landlord, at Landlord's
option (except in the case of a Permitted Transfer), may give to Tenant, within
thirty (30) days after the submission by Tenant to Landlord of the statement
required to be submitted in connection therewith, a notice terminating this
Lease on the date (referred to as the “Earlier Termination Date”) immediately
prior to the effective date of the proposed assignment or the proposed
commencement date of the term of the proposed subletting, as set forth in such
statement, and, in the event such notice is given, this Lease and the Term shall
come to an end and expire on the Earlier Termination Date with the same effect
as if it were the date originally fixed herein for the end of the Term of this
Lease, and the Rent shall be apportioned as of said Earlier Termination Date and
any prepaid portion of Rent for any period after such date shall be refunded by
Landlord to Tenant.

At the request of Landlord, Tenant shall execute and deliver an instrument or
instruments, in form satisfactory to Landlord, setting forth any modifications
to this Lease contemplated in or resulting from the operation of the foregoing
provisions of this Article; however, neither Landlord's failure to request any
such instrument nor Tenant's failure to execute or deliver any such instrument
shall vitiate the effect of the foregoing provisions of this Article. The
failure by Landlord to exercise its options under this Article with respect to
any assignment or subletting shall not be deemed a waiver of any such option
with respect to any extension of such sublease or any subsequent assignment or
subletting.

Tenant shall reimburse Landlord promptly, as Additional Rent, for Landlord's
reasonable legal, professional, administrative, managerial and all other
expenses (which expenses may include, without limitation, hourly fees for
administrative and management personnel and an allocation for overhead and
profit) related to any Notice of Permitted Transfer or any request by Tenant for
any consent required under the provisions of this Article, whether or not any
Permitted Transfer or other assignment or sublease actually takes place. With
respect to the reimbursement of Landlord’s expenses as contemplated above in
this grammatical paragraph, in conjunction with seeking such reimbursement,
Landlord agrees to provide Tenant with a statement of expenses for which
Landlord seeks reimbursement, which statement shall include a reasonably
detailed breakdown of such expenses, but not a breakdown more detailed than such
expenses are detailed in this paragraph, e.g. legal, professional,
administrative, managerial and other expenses; provided, however, that, in no
event shall a disagreement with respect to the particular form of statement or
the level of detail be sufficient reason for Tenant not to promptly reimburse
Landlord as required above. Landlord reserves the right to require reimbursement
of Landlord’s expenses as contemplated in this paragraph as a condition of any
consent requested of Landlord.

The listing of any name other than that of Tenant, whether at any door of the
Premises or in or on any Building or Property directory, or otherwise, shall not
operate to vest any right or interest in this Lease or in the Premises or be
deemed to be the written consent of Landlord mentioned in this Article, it being
expressly understood that any such listing is a privilege extended by Landlord
revocable at will by written notice to Tenant.

If this Lease be assigned, or if the Premises or any part thereof be sublet or
occupied by anybody other than Tenant, Landlord may at any time and from time to
time, collect Rent and other charges from the assignee, subtenant or occupant,
and apply the net amount collected to the Rent and other charges herein
reserved, but no such assignment or collection shall be deemed a waiver of this
covenant, or the acceptance of the assignee, subtenant or occupant as a tenant,
or a release of Tenant from the further performance by Tenant of covenants on
the part of Tenant herein contained. The consent by Landlord to an assignment or
subletting or occupancy shall not in any way be construed to relieve Tenant from
obtaining the express consent in writing of Landlord to any further assignment
or subletting or occupancy.

Notwithstanding any consent by Landlord, no assignment or subletting of the
Premises by Tenant shall relieve the assigning or subleasing Tenant from
Tenant's obligation to pay Rent to Landlord or from Tenant's obligation to
observe or perform any and all of the terms, provisions, covenants and
conditions of this Lease. The intent of the preceding sentence is that the
assigning or subleasing Tenant remains primarily liable in addition to the
liability of the assignee or subtenant as the case may be.
11.0
MISCELLANEOUS COVENANTS

11.1.
Rules and Regulations. Tenant and Tenant's servants, employees, agents, visitors
and licensees will faithfully observe such Rules and Regulations as are attached
hereto as Exhibit C and made a part hereof and such other reasonable rules and
regulations as Landlord hereafter at any time or from time to time may make and
which in the reasonable judgment of Landlord are necessary for the reputation,
safety, care or appearance of the Building or other portions of the Property, or
the preservation of good order therein, or the operation or maintenance of the
Building or other portions of the Property, or the equipment thereof, provided,
however, that in the case of any conflict between the provisions of this Lease
and any such Rules and Regulations, the provisions of this Lease shall control.

11.2.
Nuisance. Tenant shall not permit any nuisance or use or practice on or about
the Premises, the Building or elsewhere on the Property which is in violation of
Landlord's rules and regulations or any municipal ordinance, law, rule or
regulation or any State or Federal laws.

11.3.
Access to Premises. Tenant shall: (i) permit Landlord and any Mortgagee to have
access to and to enter upon the Premises at all reasonable hours for the
purposes of inspecting the Building or equipment serving the Building
(including, without limitation, sanitary, electrical, heating, air conditioning
or other systems) or making repairs, replacements or improvements required or
permitted to be performed by Landlord pursuant to this Lease in or to the
Building or elsewhere on the Property or complying with all laws, orders and
requirements of governmental or other authority or of exercising any right
reserved to Landlord by this Lease (including the right during the progress of
any such repairs, replacements or improvements or while performing work and
furnishing materials in connection with compliance with any such laws, orders or
requirements to take upon or through, or to keep and store within, the Premises
all necessary materials, tools and equipment); and (ii) permit Landlord, at
reasonable times, to show the Premises during ordinary business hours to any
Mortgagee, prospective purchaser of any interest of Landlord in the Building,
the Property or any portion thereof, prospective Mortgagee, or prospective
assignee of any Mortgage, and during the period of twelve months next preceding
the Term Expiration Date to any person contemplating the leasing of the Premises
or any part thereof. Such rights shall be exercised at such times and in such
manner so as to minimize interference with Tenant’s use of the Premises for the
permitted Use of the Premises and, except in the event of an emergency (i.e. an
event immediately threatening life or property), Landlord shall give Tenant
reasonable prior notice of any such entry (which such notice need not be in
writing or given in accordance with Article 23.0 of this Lease). If during the
last month of the Term, Tenant shall have removed substantially all of Tenant's
property from the Premises, Landlord may immediately enter and alter, renovate
and redecorate the Premises, without elimination or abatement of Rent, or
incurring liability to Tenant for any compensation, and such acts shall have no
effect upon this Lease. If Tenant shall not be personally present to open and
permit any entry into the Premises at any time when for any reason an entry
therein shall be necessary or permissible, Landlord or Landlord's agents must
nevertheless be able to gain such entry by contacting a responsible
representative of Tenant, whose name, address and telephone number shall be
furnished by Tenant; provided, however, that if such representative of Tenant is
not or cannot be available within a reasonable period of time (given the nature
of or circumstances under which entry by Landlord is, in Landlord’s judgment
necessary or permissible), this sentence shall not be interpreted to prohibit
Landlord from gaining access to or entering the premises at such times and by
such means and Landlord may in Landlord’s judgment deem appropriate.

During any exercise of Landlord’s rights of access to, in or on the Premises or
elsewhere on the Property pursuant to the Lease and without creating any
liability whatsoever on the part of Landlord, to the extent reasonable and
practical under the circumstances as determined by Landlord, Landlord agrees to
cooperate and coordinate with Tenant’s reasonable procedures of which Landlord
has knowledge (“Security Procedures”) with respect to the security of the
Premises and Tenant’s property (including, without limitation, Tenant’s
intellectual property), provided, however, that any additional reasonable
expenses incurred by Landlord as a result of such cooperation and coordination
shall be reimbursable to Landlord as Additional Rent. If and to the extent
Tenant’s Security Procedures restrict Landlord from performing any of Landlord’s
obligations under the Lease or Tenant’s Security Procedures would result in any
additional expenses incurred by Landlord in the performance of such obligations,
Landlord shall be relieved of Landlord’s duty to perform such obligations and
Tenant shall be obligated to perform such obligations at Tenant’s expense (all
as if same were originally set forth in this Lease as Tenant’s obligations). At
Tenant’s own expense and subject to the terms and conditions of the Lease
(including, without limitation, this paragraph), Tenant agrees to take whatever
precautions it deems necessary to safeguard Tenant’s property, in particular,
without limitation, Tenant’s intellectual property.

11.4.
Accidents to Sanitary and other Systems. Tenant shall give to Landlord prompt
notice of any fire or accident in the Building or elsewhere on the Property and
of any damage to, or defective condition in, any part or appurtenance of the
Building's or the Property's sanitary, electrical, heating and air conditioning
or other systems.

11.5.
Signs, Blinds and Drapes. Tenant shall not place any signs on the exterior of
the Building or elsewhere on the Property or on or in any window, public
corridor or door visible from the exterior of the Building. No drapes or blinds
may be put on or in any window nor may any drapes or blinds be changed or
removed by Tenant except if and to the extent Tenant has obtained Landlord’s
consent in advance in each instance. Notwithstanding the foregoing language to
the contrary in this paragraph, subject to all applicable terms and conditions
of this Lease, including, without limitation, obtaining Landlord’s consent in
advance in each instance, Tenant may have (i) a sign above the main entrance to
the Building (similar to previous signs in the same location on the Building and
consistent with main entry signage on similar first class office buildings in
Waltham, Massachusetts) and (ii) a monument sign (in a location and of a size
consistent with similar signage on similar first class office buildings in
Waltham, Massachusetts ) and (iii) the parking space identification signage
existing as of the date of this Lease and may change any of these from time to
time with Landlord’s consent obtain in each instance in advance, which consent
Landlord shall not unreasonably withhold or delay. The language of the
immediately preceding sentence is intended to identify in concept where and to
what extent Tenant may have certain exterior signage but shall not be
interpreted to require Landlord to consent to any particular sign.

11.6.
Estoppel Certificate. Tenant shall at any time and from time to time upon not
less than fifteen (15) days' prior notice from Landlord or from a Mortgagee to
Tenant, execute, acknowledge and deliver to the party making such request a
statement in writing certifying that this Lease is unmodified and in full force
and effect (or if there have been modifications, that the same is in full force
and effect as modified and stating the modifications), the dates to which Rent
has been paid in advance, if any, and stating whether or not to the best
knowledge of the signer of such certificate Landlord is in default in
performance of any covenant, agreement, term, provision or condition contained
in this Lease and, if so, specifying each such default of which the signer may
have knowledge, it being intended that any such statement delivered pursuant
hereto may be relied upon by any prospective purchaser of any interest in the
Building, the Property or any portion thereof, any Mortgagee or prospective
Mortgagee, any tenant or prospective tenant thereof, any prospective assignee of
any Mortgage, or any other party designated by Landlord. The form of any such
requested written statement shall be reasonable but shall be satisfactory to the
requesting party.

Landlord shall at any time and from time to time upon not less than fifteen (15)
days' prior notice from Tenant, execute, acknowledge and deliver to Tenant or
such other person or entity as Tenant may direct, a statement in writing
certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), the dates to which Rent has been paid,
and stating whether or not to the actual knowledge of the signer of such
certificate Tenant is then in default in performance of any covenant, agreement,
term, provision or condition contained in this Lease and, if so, specifying each
such default of which the signer may have knowledge, it being intended that any
such statement delivered pursuant to this paragraph may be relied upon by any
person or entity to which such certificate is addressed; provided, however,
that, in no event shall any such statement given by Landlord be deemed to modify
the Lease in anyway. Upon receipt of an invoice therefor, Tenant agrees to
reimburse Landlord for all reasonable costs and expenses incurred by Landlord in
providing any such certificate.

11.7.
Requirements of Law - Fines and Penalties. Tenant at its sole expense shall
comply with all laws, rules, orders and regulations of federal, state, county
and local governments (including without limitation, the Americans with
Disabilities Act, Public Law 101-336, 42 U.S.C. §§12101 et seq., as amended; the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., as amended; the
Comprehensive Environmental Response, Compensation and Responsibility Act of
1980, codified in scattered sections of 26 U.S.C., 33 U.S.C., 42 U.S.C. and 42
U.S.C. §9602 et seq., as amended; the Toxic Substances Control Act, 15 U.S.C.
§2061 et seq., as amended; the Massachusetts Oil and Hazardous Materials Release
Prevention and Response Act, M.G.L. c.21E, as amended; and the Massachusetts
Hazardous Waste Management Act, M.G.L. c.21C, as amended) and with any direction
of any public officer or officers, pursuant to law, which shall impose any duty
upon Landlord or Tenant with respect to and arising out of Tenant's use or
occupancy of the Premises, the Building or any other portion of the Property. If
Tenant receives notice of any violation of law, ordinance, order or regulation
applicable to the Premises, the Building or any other portion of the Property,
Tenant shall give prompt notice thereof to Landlord.

11.8.
Floor Loading. Tenant shall not place a load upon any floor of the Building or
other portion of the Property exceeding the floor load per square foot area
which such floor or other portion of the Property was designed to carry and
which is allowed by law. Tenant shall place and maintain all equipment and
fixtures appropriately relative to the safe design capacity of the structural
element upon which such equipment or fixtures will bear and shall place and
maintain such equipment or fixtures so as to absorb and prevent vibration,
noise, annoyance and damage or unreasonable wear and tear on any structural
element of the Building or other portion of the Property.

11.9.
Tenant's Access. Subject to such reasonable rules and regulations as Landlord
may impose from time to time, and causes beyond Landlord's reasonable control,
Tenant shall have the right, during the Term of the Lease, to have access to the
Premises, twenty-four hours per day, seven days per week. Any rules,
regulations, mechanisms or procedures of Landlord with respect to controlling or
regulating access to the Building or other portions of the Property shall not be
interpreted as imposing any duty on Landlord to provide security for the
Building or any portion of the Property or any person in the Building or
elsewhere on the Property.

11.10.
Survival. Any and all liability for payments under this Lease, and any and all
liability for obligations (including, without limitation, indemnification
provisions) relating to the period prior to the expiration of the Term or
earlier termination of this Lease and/or for obligations that by their nature
arise thereafter, shall survive such expiration or earlier termination.

12.0
PARKING

Tenant shall have the exclusive use of the Parking Areas, provided such Parking
Areas are used (i) in connection with Tenant’s use of the Premises for the
permitted Use of the Premises and (ii) only for the purposes for which they are
intended (i.e. as applicable, parking and unparking cars, vehicular and
pedestrian access to the Building or other portion of the Property and the
delivery of supplies and equipment to and from the Building all as permitted
under this Lease), provided Landlord shall not be liable to Tenant and this
Lease shall not be affected if any parking rights of Tenant hereunder are
impaired by any law, ordinance or other governmental regulation imposed after
the date of the execution of this Lease.
13.0
CASUALTY

In the event of loss of, or damage to the Building or the Property or any
portion thereof by fire or other casualty, the rights and obligations of the
parties hereto shall be as follows:

(a) If the Premises, or any part thereof, shall be damaged by fire or other
casualty, (x) Tenant shall give prompt notice thereof to Landlord, (y) Landlord,
upon receiving such notice, shall, to the extent such items are not laboratory
or tenant specific, proceed promptly and with due diligence, subject to
unavoidable delays and the terms of this Article 13.0, to repair, or cause to be
repaired, such damage with respect to the foundation, floor slab, structure,
roof, exterior doors and walls, exterior windows and facade and utility
connections from the street to the inside of the Building (but not including
distribution within the Building) and (z) upon notice from Landlord (“Landlord’s
Restoration Directive Notice”) Tenant shall proceed promptly and with due
diligence, subject to unavoidable delays and the terms of this Article 13.0, to
repair, or cause to be repaired, such damage which is laboratory or tenant
specific and all other damage not specifically to be repaired by Landlord
pursuant to the forgoing language of this sentence (“Tenant Improvements”);
provided, however, that Tenant shall not be required to commence installation of
Tenant’s Improvements sooner than is practical and reasonable given the progress
of Landlord’s repair work. Notwithstanding anything in this Lease to the
contrary, Landlord shall not be required to (i) repair any Tenant Improvements
or (ii) expend in excess of the net insurance proceeds for repairs obtained by
Landlord and made available to Landlord less all costs and expenses including
adjustor's and attorney's fees of obtaining such insurance proceeds. In
addition, Landlord's obligations shall be subject to the rights of Mortgagees,
applicable laws, including, without limitation, zoning laws and building codes
then in existence, and insurance regulations. If the Premises or any part
thereof shall be rendered untenantable by reason of such damage and, provided
such damage was not caused or exacerbated by any act or omission of Tenant or
any agent, contractor or employee of Tenant, Annual Base Rent shall
proportionately abate for the period from the date of such damage to the date
that Landlord has substantially completed Landlord’s restoration obligations
under this Section 13.0 (a), and thereafter until the earliest to occur of the
following: (o) the date on which Tenant substantially completes Tenant’s
restoration obligations under this Article 13.0, “CASUALTY”, (oo) the date that
is 90 days after substantial completion of Landlord’s restoration work, and
(ooo) the date on which the rental interruption insurance maintained by Landlord
is exhausted.

All proceeds for damages to Tenant Improvements shall be paid directly to
Landlord and such funds shall be disbursed in accordance with the following
conditions:
(1) At the time of any disbursement, Tenant shall not be in default under the
Lease and no condition shall exist which with the passage of time or giving of
notice would constitute a default under this Lease and no mechanics' or
materialmen's liens shall have been filed and remain undischarged and unbonded.
(2) Tenant shall have obtained Landlord’s advance approval with respect to all
architects, contracts, contractors and plans and specifications relating to
restoration of Tenant Improvements and all of the other requirements of this
Lease relating to alterations and improvements by Tenant shall have been
satisfied.
(3) Each request for disbursement shall be made to Landlord and shall be
accompanied by a certificate of Tenant, signed by an officer of Tenant
describing the completed work for which payment is requested, stating the cost
incurred in connection therewith and stating that Tenant has not previously
received payment for such work. The certificate to be delivered by Tenant upon
completion of the work shall, in addition, state that the work has been
completed and complies with the applicable requirements of this Lease and all
legal requirements and insurance requirements.
(4) Upon receipt by Landlord of (A) evidence, satisfactory to Landlord
(including, without limitation, architects' certificates), of the stage of
completion, the estimated cost of completion, and that the work performed to
date has been performed in a good and workmanlike manner in accordance with the
contracts and plans and specifications approved by Landlord, (B) waivers of
liens and (C) other evidence of cost and payment such that Landlord can verify
that the amounts disbursed from time to time are represented by work that is in
fact completed in place and free and clear of mechanics’ liens and mechanics'
lien enforcement actions, then, provided that the other conditions of this
Article 13 have been satisfied, Landlord shall make a disbursement from time to
time in an amount not exceeding the cost of the work completed since the last
disbursement; provided that in no event shall the total amount disbursed be such
that the amount remaining undisbursed is insufficient to complete the
restoration of Tenant Improvements. The final disbursement shall not be made
until the follow items have been received by Landlord:
(i) copies of invoices for labor, materials or equipment charges incurred by
Tenant in connection with Tenant’s Improvements,
(ii) copies of "as-built" plans of Tenant’s Improvements prepared and certified
by Tenant's architect,
(iii) an affidavit from Tenant's architect that Tenant's Improvements have been
completed in accordance with the plans approved by Landlord
(iv) final lien waivers from all contractors, subcontractors and material
suppliers engaged in restoration of Tenant's Improvements, and
(v) a copy of the Certificate of Occupancy for the Premises issued after the
restoration of Tenant Improvements.
(5) Landlord shall have the right to retain ten (10%) percent from each
disbursement until restoration of Tenant Improvements is, in the reasonable
judgment of Landlord, completed including the issuance of any necessary
certificate of occupancy.
(6) Prior to commencement of such restoration and at any time during such
restoration, if the estimated cost of such restoration, as reasonably determined
by Landlord, exceeds the amount of the insurance funds being held by Landlord
for such restoration, the amount of such excess shall be paid by Tenant to
Landlord to be added to such insurance funds prior to any further disbursement,
or Tenant shall fund at Tenant’s own expense the costs of such restoration until
the remaining insurance funds being held by Landlord for such restoration are
sufficient for the completion of such restoration. Upon completion of such
restoration by Tenant as required under this Lease, and provided Tenant is not
then in default under this Lease and no condition shall exist which with passage
of time or the giving of notice would constitute a default under this Lease, any
remaining sum being held by Landlord and relating to such restoration shall be
paid to Tenant.
(7) Upon the default of Tenant under this Lease, including without limitation,
Tenant’s failure to proceed promptly and with due diligence to restore Tenant
Improvements, Landlord shall be entitled to retain such portion of such
insurance proceeds as Landlord may determine reflects Landlord’s cost for
Landlord to perform Tenant’s obligations under this Lease; provided however
that, while Landlord has the right to perform Tenant’s obligations under this
Lease to rebuild Tenant Improvements and Landlord may retain such portion of
such insurance proceeds, Landlord, at Landlord’s election, may nevertheless
elect to simply retain such proceeds as compensation for Tenant’s failure to
restore Tenant Improvements.

(b) If, as a result of fire or other casualty, the whole or a substantial
portion of the Building or the Property is rendered untenantable, Landlord,
within one hundred twenty (120) days from the date of such fire or casualty, may
either (A) terminate this Lease by notice to Tenant, specifying a date not less
than twenty (20) nor more than forty (40) days after the giving of such notice
on which the Term of this Lease shall terminate or (B), notify Tenant of
Landlord’s intent to repair the damage to the Building and other portions of the
Property as a result of such fire or other casualty, which notice (“Landlord’s
Restoration Notice”) shall include an estimate of how long (from the date of
Landlord’s Restoration Notice) Landlord expects it will take to complete such
repairs (the “Estimated Restoration Period”).

If the Estimated Restoration Period is longer than 14 months or if the end of
the Estimated Restoration Period is beyond the expiration of the Term or if the
Estimated Restoration Period is longer than 8 months and at the end of the
Estimated Restoration Period the duration of the remaining Term would be less
than 12 months, provided the fire or other casualty was not due in whole or in
part or exacerbated in whole or in part by any act or omission of Tenant and
provided Tenant is not in default under the Lease and no condition known to
Tenant or Landlord exists which with the passage of time or the giving of notice
would constitute a default under the Lease, Tenant may terminate this Lease by
notice to Landlord within 15 days of the date of Landlord’s Restoration Notice,
specifying a date not less than twenty (20) nor more than forty (40) days after
the date of Landlord’s Restoration Notice on which the Term of this Lease shall
terminate.

If neither Landlord or Tenant elects to terminate this Lease as contemplated
above in this Paragraph (b) of this Article, then Landlord shall (to the extent
of Landlord’s repair and restoration obligations in paragraph (a) above in this
Article) proceed with diligence to repair the damage to the Building and other
portions of the Property as a result of such fire or other casualty and the
Annual Base Rent shall meanwhile proportionately abate, all as provided in
Paragraph (a) of this Article. However, if Landlord fails to repair and restore
the Building or other portions of the Property (to the extent applicable and to
the extent of Landlord’s repair and restoration obligations in paragraph (a)
above in this Article) within sixteen (16) months from the date of such fire or
other casualty, Tenant within thirty (30) days from the expiration of such
sixteen (16) month period or from the expiration of any extension thereof by
reason of unavoidable delays as hereinafter provided, may terminate this Lease
by notice to Landlord (“Tenant’s Casualty Termination Notice”), specifying a
date that is sixty (60) days after the giving of Tenant’s Casualty Termination
Notice on which the Term of this Lease shall terminate; provided however that if
Landlord has substantially repaired and restored the Building and any other
portions of the Property (to the extent applicable and to the extent of
Landlord’s repair and restoration obligations in paragraph (a) above in this
Article) prior to the expiration of such 60 day period then the Lease shall not
terminate and Tenant’s Casualty Termination Notice shall be null and void. The
period within which the required repairs may be accomplished shall be extended
by the number of days lost as a result of unavoidable delays, which term shall
be defined to include all delays referred to in the Article contained herein
entitled “INABILITY TO PERFORM - EXCULPATORY CLAUSE”.

(c) Landlord shall not be required to repair or replace any of Tenant's
Improvements or any of Tenant’s business machinery, equipment, cabinet work,
furniture, personal property or other installations or improvements and no
damages, compensation or claim shall be payable by Landlord for inconvenience,
loss of business or annoyance arising from any repair or restoration of the
Building, the Property or any portion thereof.

(d) The provisions of this Article shall be considered an express agreement
governing any instance of damage or destruction of the Premises, the Building or
any portion thereof by fire or other casualty, and any law now or hereafter in
force providing for such a contingency in the absence of express agreement shall
have no application.

(e) In the event of any termination of this Lease pursuant to this Article, the
Term of this Lease shall expire as of the effective termination date as fully
and completely as if such date were the date originally fixed herein for the end
of the Term of this Lease.

(f) Landlord's Architect's certificate, given in good faith, shall be deemed
conclusive of the statements therein contained and binding upon Tenant with
respect to the performance and completion of any repair or restoration work
undertaken by Landlord pursuant to this Article or the Article contained herein
entitled “CONDEMNATION - EMINENT DOMAIN”.
14.0
CONDEMNATION - EMINENT DOMAIN

In the event that substantially all of the Building or the Property shall be
taken or appropriated by eminent domain or shall be condemned for any public or
quasi-public use, or (by virtue of any such taking, appropriation or
condemnation) shall suffer any damage (direct, indirect or consequential) for
which Landlord or Tenant shall be entitled to compensation, then (and in any
such event) this Lease and the term hereof may be terminated at the election of
Landlord by a notice in writing of its election so to terminate which shall be
given by Landlord to Tenant within sixty (60) days following the date on which
Landlord shall have received notice of such taking, appropriation or
condemnation. In the event that (i) the entire Building or (ii) a substantial
portion of the Building or the access to the Building shall be so taken
(including, without limitation, any portion of the Parking Areas such that the
number of cars that may be legally parked on the Property is reduced by more
than 40% or the means of vehicular access to the remaining Parking Areas is
eliminated), appropriated or condemned such that Tenant shall be reasonably
precluded from effectively utilizing the Premises for the permitted Use of the
Premises for a period of time greater than 12 months, then (and in any such
event) this Lease and the Term hereof may be terminated at the election of
Tenant by a notice in writing of its election so to terminate which shall be
given by Tenant to Landlord within sixty (60) days following the date on which
Tenant shall have received notice of such taking, appropriation or condemnation.

Upon the giving of any such notice of termination (either by Landlord or Tenant)
this Lease and the Term hereof shall terminate on or retroactively as of the
date on which Tenant shall be required to vacate any part of the Premises or
shall be deprived of a substantial part of the means of access thereto,
provided, however, that Landlord may in Landlord's notice elect to terminate
this Lease and the Term hereof retroactively as of the date on which such
taking, appropriation or condemnation became legally effective. In the event of
any such termination, this Lease and the Term hereof shall expire as of the
effective termination date as fully and completely as if such date were the date
originally fixed herein for the end of the Term of this Lease. If neither party
(having the right so to do) elects to terminate, Landlord shall, with reasonable
diligence and at Landlord's expense, restore the remainder of the Building or
other portion of the Property (to the extent applicable and to the extent of
Landlord’s repair and restoration obligations in paragraph (a) above in Article
13.0, “CASUALTY”) and, upon notice from Landlord, Tenant shall, with reasonable
diligence and at Tenant’s expense, restore the remainder of the Building or
other portion of the Property (to the extent applicable and to the extent of
Tenant’s repair and restoration obligations in paragraph (a) above in Article
13.0, “CASUALTY” as if Landlord had given Tenant Landlord’s Restoration
Directive Notice) as nearly as practical to the same condition as existed prior
to such taking, appropriation or condemnation in which event (i) a just
proportion of the Annual Base Rent, according to the nature and extent of the
taking, appropriation or condemnation and the resulting permanent injury to the
Building or other portion of the Property and the means of access thereto, shall
be permanently abated, and (ii) a just proportion of the remainder of the Annual
Base Rent, according to the nature and extent of the taking, appropriation or
condemnation and the resultant injury sustained by the Building or other portion
of the Property and the means of access thereto, shall be abated until Landlord
has substantially completed Landlord’s restoration obligations under this
Section 14.0.

Except for any award specifically reimbursing Tenant for (i) Tenant’s moving or
relocation expenses, (ii) Tenant’s repair and restoration obligations pursuant
to this Article (which shall be paid to Landlord and disbursed to Tenant in the
same manner as the insurance proceeds for Tenant Improvements pursuant to
Article 13.0) and (iii) any award specifically made to Tenant for interruption
of Tenant's business, there are expressly reserved to Landlord all rights to
compensation and damages created, accrued or accruing by reason of any such
taking, appropriation or condemnation. In implementation and in confirmation of
which Tenant does hereby acknowledge that Landlord shall be entitled to receive
and retain all such compensation and damages, grants to Landlord all and
whatever rights (if any) Tenant may have to such compensation and damages, and
agrees to execute and deliver all and whatever further instruments of assignment
as Landlord may from time to time request. In the event of any taking of the
Premises or any part thereof for temporary use (i.e. less than 360 days), (i)
this Lease shall be and remain unaffected thereby, and (ii) Tenant shall be
entitled to receive for itself any award made for such use, provided, that if
any taking is for a period extending beyond the Term of this Lease, such award
shall be apportioned between Landlord and Tenant as of the Term Expiration Date.
15.0
DEFAULT

15.1.
Conditions of Limitation - Re-entry - Termination. This Lease and the herein
term and estate are upon the condition that if (a) Tenant shall neglect or fail
to perform or observe any of Tenant's covenants herein, including, without
limitation, the covenants with regard to the payment when due of Rent; or (b)
Tenant shall be involved in financial difficulties as evidenced by an admission
in writing by Tenant of Tenant's inability to pay its debts generally as they
become due, or by the making or offering to make a composition of its debts with
its creditors; or (c) Tenant shall make an assignment or trust mortgage, or
other conveyance or transfer of like nature, of all or a substantial part of its
property for the benefit of its creditors, or (d) the leasehold hereby created
shall be taken on execution or by other process of law and shall not be revested
in Tenant within sixty (60) days thereafter; or (e) a receiver, sequester,
trustee or similar officer shall be appointed by a court of competent
jurisdiction to take charge of all or a substantial part of Tenant's property
and such appointment shall not be vacated within sixty (60) days; or (f) any
proceeding shall be instituted by or against Tenant pursuant to any of the
provisions of any Act of Congress or State law relating to bankruptcy,
reorganization, arrangements, compositions or other relief from creditors, and,
in the case of any such proceeding instituted against it, if Tenant shall fail
to have such proceeding dismissed within thirty (30) days or if Tenant is
adjudged bankrupt or insolvent as a result of any such proceeding; or (g) any
event shall occur or any contingency shall arise whereby this Lease, or the term
and estate thereby created, would (by operation of law or otherwise) devolve
upon or pass to any person, firm or corporation other than Tenant, except as
expressly permitted under the Article of this Lease entitled “ASSIGNMENT,
MORTGAGING, SUBLETTING, ETC.”; or (h) Tenant shall vacate all or substantially
all of the Premises and fail to maintain the Premises, the Building or the
Property as required under the Lease; then, and in any such event Landlord may,
in a manner consistent with applicable law, immediately or at any time
thereafter declare this Lease terminated by notice to Tenant or, without further
demand or notice, enter into and upon the Premises (or any part thereof in the
name of the whole), and in either such case (and without prejudice to any
remedies which might otherwise be available for arrears of Rent or other charges
due hereunder or preceding breach of covenant and without prejudice to Tenant's
liability for damages as hereinafter stated), this Lease shall immediately
terminate (“Default Termination”). The words “re-entry” and “re-enter” as used
in this Lease are not restricted to their technical legal meaning. As used in
items (b), (c), (e) and (f) of this Section, the term “Tenant” shall also be
deemed to refer to any guarantor of Tenant's obligations hereunder.

15.2.
Damages - Termination. In the event of a Default Termination, Tenant shall be
liable to Landlord and shall pay to Landlord (i) monthly in advance all Rent
accruing from the date of a Default Termination through the date scheduled for
the Term of this Lease to expire had the Default Termination not occurred plus
(ii) all other unpaid Rent and other Tenant obligations accruing prior to the
Default Termination, which amounts shall be paid immediately upon Default
Termination; provided that at Landlord's election, exercisable by Landlord at
the time of a Default Termination or at any time thereafter (“Landlord's
Acceleration Election”), in addition to all other unpaid Rent and other Tenant
obligations accruing prior to Landlord's Acceleration Election (including,
without limitation the amounts set forth in (i) and (ii) above in this
paragraph), Tenant shall pay to Landlord as liquidated damages (and not as a
penalty) the aggregate amount of Rent accruing or which would accrue during the
period starting with the exercise of Landlord's Acceleration Election and ending
with the date scheduled for the expiration of the Term of this Lease had the
Default Termination not occurred on an accelerated basis. Notwithstanding the
foregoing language of this paragraph to the contrary, but without intended
limitation of the total amount of damages otherwise permitted pursuant to this
Lease , at law or in equity(which damages are liquidated damages and not a
penalty), so long as Tenant has not filed for bankruptcy (or any similar such
proceeding for the benefit of creditors) in any jurisdiction and upon request of
Landlord, Tenant represents to Landlord at the time that Tenant does not intend
to file for bankruptcy (or any similar proceeding for the benefit of creditors)
in any jurisdiction, in the event in the interest of expediency Landlord
accelerates the Rent for the purpose of pursuing a judgement for damages against
Tenant, Tenant agrees that Landlord may accelerate the Rent in multiple phases,
the aggregate of which to do not ultimately diminish Landlord’s rights, and
Landlord agrees to limit each such acceleration phase to the aggregate amount of
Rent accruing for 24 months from the exercise of Landlord's Acceleration
Election or from the previous application for damages (as applicable), but in no
event for any period beyond the date scheduled for the expiration of the Term of
this Lease had the Default Termination not occurred on an accelerated basis. In
the event at any time Tenant files for bankruptcy, the immediately preceding
sentence shall, without the need of notice or any other action on the part of
Landlord, be deemed inapplicable and without effect and Landlord shall be free
to make any such claim under applicable bankruptcy law as Landlord sees fit, in
particular, without limitation, the limit on Landlord’s Acceleration Election
set forth in the immediately preceding sentence shall not apply.

In the event of a Default Termination, Landlord may lease the Premises, all or
any portion thereof, at any time and from time to time to such other parties and
on such terms as Landlord, in Landlord's sole discretion, may determine. Such
re-letting shall not release Tenant from any liability whatsoever except that,
if and only to the extend required by applicable law, Landlord shall apply
monies collected from any such re-letting to Tenant's obligations after first
deducting Landlord's expenses incurred to obtain possession of the Premises,
remove property belonging to Tenant or persons claiming by through or under
Tenant from the Premises (including, without limitation, any warehouse or
storage charges), all expenses of every sort incurred by Landlord in conjunction
with re-letting the Premises (including, without limitation, brokerage fees,
legal and other professional fees and construction and construction management
costs) and all administrative and managerial expenses associated with any of the
forgoing, which such expenses may include, without limitation, hourly fees for
personnel and an allocation for overhead and profit; provided that in no event
shall Tenant be entitled to receive any excess of such net rents over the sums
payable by Tenant to Landlord hereunder and provided further that, in any suit
for the collection of damages pursuant to this subparagraph, Tenant shall in no
event be entitled to a credit for any net rents from a re-letting except to the
extent that such net rents are actually received by Landlord.

Suit or suits for the recovery of damages, or any installments thereof, may be
brought by Landlord from time to time at Landlord's election, and nothing
contained herein shall be deemed to require Landlord to postpone any suit until
the date scheduled for the expiration of the Term of this Lease had the Default
Termination not occurred.

In the case of any event of default by Tenant under this Lease (whether or not
such default results in a Default Termination), in addition to all of Tenant's
other obligations under this Lease, Tenant shall be liable to Landlord for and
shall pay to Landlord upon demand all expenses, costs and other obligations
which Landlord may incur by reason of or related to any such default, including,
without limitation, legal, professional, administrative and managerial expenses
(which expenses may include, without limitation, hourly fees for personnel and
an allocation for overhead and profit).

Nothing in this Section or elsewhere in the Lease shall be construed as limiting
or precluding the recovery by Landlord against Tenant of any sums or damages to
which, in addition to the damages particularly provided above, Landlord may
lawfully be entitled by reason of any default hereunder on the part of Tenant.

Landlord and Tenant each waive their respective rights to a jury trial of any
monetary or non-monetary claim or cause of action based upon or arising out of
this Lease, including, without limitation, contract claims, tort claims, breach
of duty claims and all other common law or statutory claims. Each party
recognizes and agrees that the foregoing mutual waiver constitutes a material
inducement for it to enter into this Lease. Each party represents and warrants
that it has reviewed this waiver with its respective legal counsel and knowingly
and voluntarily waives its jury trial rights following such consultation.

15.3.
Fees and Expenses. If Tenant shall default in the performance of any covenant on
Tenant's part to be performed as in this Lease contained, after notice to Tenant
thereof and expiration of any applicable notice and cure period (except that no
such notice or cure period shall be required in the case of emergencies or in
the case where damage to persons or property would otherwise occur or be
exacerbated), Landlord may immediately, or at any time thereafter, without
notice, perform the same for the account of Tenant. If Landlord at any time is
compelled to pay or elects to pay any sum of money, or do any act which will
require the payment of any sum of money, by reason of the failure of Tenant to
comply with any provision hereof, or if Landlord is compelled to or does incur
any expense, including without limitation reasonable attorneys' fees, in
instituting, prosecuting and/or defending any action or proceeding instituted by
reason of any default of Tenant hereunder or any costs incurred in recovering
possession of the Premises after the termination of the Lease, Tenant shall on
demand pay to Landlord by way of reimbursement the sum or sums so paid by
Landlord with all interest, costs and damages. Notwithstanding the foregoing, if
Landlord and Tenant become involved in litigation regarding the performance of
their obligations under this Lease, the unsuccessful party in any such
litigation shall reimburse the successful party all of its reasonable costs and
expenses incurred in connection with such litigation, including, without
limitation, reasonable attorneys' fees and expenses.

15.4.
Landlord’s Remedies Not Exclusive. The specified remedies to which Landlord may
resort hereunder are cumulative and are not intended to be exclusive of any
remedies or means of redress to which Landlord may at any time be lawfully
entitled, and Landlord may invoke any remedy (including without limitation the
remedy of specific performance) allowed at law or in equity as if specific
remedies were not herein provided for.

15.5.
Grace Period. Notwithstanding anything to the contrary in this Article
contained, Landlord agrees not to take any action to terminate this Lease (a)
for default by Tenant in the payment when due of Rent, if Tenant shall cure such
default within ten (10) days after written notice thereof given by Landlord to
Tenant, or (b) for default by Tenant in the performance of any other covenant,
if Tenant shall cure such default within a period of thirty (30) days after
written notice thereof given by Landlord to Tenant (except where the nature of
the default is such that remedial action should appropriately take place sooner,
as indicated in such written notice), or with respect to covenants other than to
pay a sum of money within such additional period as may reasonably be required
to cure such default if (because of governmental restrictions or any other cause
beyond the reasonable control of Tenant) the default is of such a nature that it
cannot be cured within such thirty (30)-day period, provided, however, (1) that
there shall be no extension of time beyond such thirty (30)-day period for the
curing of any such default unless, not more than ten (10) days after the receipt
of the notice of default, Tenant in writing (i) shall specify the cause on
account of which the default cannot be cured during such period and shall advise
Landlord of its intention duly to institute all steps necessary to cure the
default and (ii) shall as soon as may be reasonable duly institute and
thereafter diligently prosecute to completion all steps necessary to cure such
default and, (2) that no notice of the opportunity to cure a default need be
given, and no grace period whatsoever shall be allowed to Tenant, if the default
is incurable or if the covenant or condition the breach of which gave rise to
the default had, by reason of a breach on a prior occasion during the prior 24
months, been the subject of a notice hereunder to cure such default.

16.0
ABANDONED PROPERTY

Any personal property in which Tenant has an interest which shall remain in the
Premises, the Building or elsewhere on the Property after the expiration or
termination of the Term of this Lease shall be conclusively deemed to have been
abandoned, and may be disposed of in such manner as Landlord may see fit.
17.0
SUBORDINATION

This Lease is subject and subordinate in all respects to any ground lease (if
any), to all mortgages and other matters of record and to mortgages which may
hereafter be placed on or affect this Lease, the Property or any portion thereof
or Landlord's interest or estate therein, and to each advance made or hereafter
to be made under any such mortgages, and to all renewals, modifications,
consolidations, replacements and extensions thereof and substitutions therefor.
This Article shall be self-operative and no further instrument of subordination
shall be required. In confirmation of such subordination, Tenant shall execute
and deliver promptly any certificate acknowledging or confirming such
subordination that Landlord, any ground lessor, mortgagee or other such party
with an interest in the Property or their respective successor in interest (as
the case may be) may request. Landlord agrees to use reasonable efforts to
obtain a Subordination, Non-Disturbance and Attornment agreement from any future
Mortgagees holding mortgages covering real estate of which the Premises is a
part. The failure of Landlord to obtain any such agreement shall not be a
default by Landlord under this Lease. Upon receipt of an invoice therefor,
Tenant agrees to reimburse Landlord for all reasonable costs and expenses
incurred by Landlord in obtaining any such Subordination, Non-Disturbance and
Attornment agreement.
18.0
QUIET ENJOYMENT

Landlord covenants that if, and so long as, Tenant keeps and performs each and
every covenant, agreement, term, provision and condition herein contained on the
part and on behalf of Tenant to be kept and performed, Tenant shall quietly
enjoy the Premises from and against the claims of all persons claiming by,
through or under Landlord subject, nevertheless, to the covenants, agreements,
terms, provisions and conditions of this Lease and to all Mortgages to which
this Lease is subject and subordinate.
Without incurring any liability to Tenant, Landlord may permit access to the
Premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshall or court officer entitled to or reasonably purporting to be entitled to
such access for the purpose of taking possession of, or removing Tenant's
property or for any other lawful purpose (but this provision and any action by
Landlord hereunder shall not be deemed a recognition by Landlord that the person
or official making such demand has any right or interest in or to this Lease, or
in or to the Premises), or upon demand of any representative of the fire,
police, building, sanitation or other department of the city, county, state or
federal governments.
19.0
ENTIRE AGREEMENT - WAIVER - SURRENDER

19.1.
Entire Agreement. This Lease and the Exhibits made a part hereof contain the
entire and only agreement between the parties relative to the Premises and any
and all statements and representations, written and oral, including previous
correspondence and agreements between the parties hereto, are merged herein.
Tenant acknowledges that all representations, and statements upon which it
relied in executing this Lease are contained herein and that Tenant in no way
relied upon any other statements or representations, written or oral. Any
executory agreement hereafter made shall be ineffective to change, modify,
discharge or effect an abandonment of this Lease in whole or in part unless such
executory agreement is in writing and signed by the party against whom
enforcement of the change, modification, discharge or abandonment is sought.
Nothing herein shall prevent the parties from agreeing to amend this Lease and
the Exhibits made a part hereof as long as such amendment shall be in writing
and shall be duly signed by both parties.

19.2.
Waiver. The failure of Landlord to seek redress for violation, or to insist upon
the strict performance by Tenant of any covenant or condition of this Lease or
any of the Rules and Regulations promulgated hereunder, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all the force and effect of an original violation. The failure of Tenant to seek
redress for violation, or to insist upon the strict performance by Landlord of
any covenant or condition of this Lease shall not prevent a subsequent act,
which would have originally constituted a violation, from having all the force
and effect of an original violation. The payment by Tenant or the receipt by
Landlord of Rent with knowledge of the breach of any covenant of this Lease
shall not be deemed a waiver of such breach. No provisions of this Lease shall
be deemed to have been waived by Landlord or Tenant unless such waiver be in
writing signed by the waiving party. No payment by Tenant or receipt by Landlord
of a lesser amount than the monthly Rent herein stipulated shall be deemed to be
other than on account of the stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment of rent
be deemed an accord and satisfaction, and Landlord may accept such check or
payment without prejudice to Landlord's right to recover the balance of such
rent or pursue any other remedy in this Lease provided.

19.3.
Surrender. No act or thing done by Landlord during the term hereby demised shall
be deemed an acceptance of a surrender of the Premises, and no agreement to
accept such surrender shall be valid, unless in writing signed by Landlord. No
employee of Landlord or of Landlord's agents shall have any power to accept the
keys of the Premises prior to the termination of this Lease. The delivery of
keys to any employee of Landlord or of Landlord's agents shall not operate as a
termination of the Lease or a surrender of the Premises.

20.0
INABILITY TO PERFORM - EXCULPATORY CLAUSE

Each of Landlord and Tenant shall be relieved from performing its obligations
under this Lease (other than Tenant’s obligations to pay Rent and make other
monetary payments under this Lease, which shall not be excused or delayed by the
provisions of this Article) if, to the extent and for so long as such party is
prevented or delayed from doing so by reason of strikes or labor troubles or any
other similar or dissimilar cause whatsoever beyond such party’s reasonable
control, including but not limited to, governmental preemption in connection
with a national emergency or by reason of any rule, order or regulation of any
department or subdivision thereof of any governmental agency or by reason of the
conditions of supply and demand which have been or are affected by war,
hostilities or other similar or dissimilar emergency. Landlord’s or Tenant’s
financial inability to perform shall not relieve Landlord or Tenant respectively
from performance of their obligations under this Lease. In each such instance of
inability of either party to perform, such party shall exercise reasonable
diligence to eliminate the cause of such inability to perform.

Tenant shall neither assert nor seek to enforce any claim for breach of this
Lease against any of Landlord's assets other than Landlord's interest in the
Property and Tenant agrees to look solely to such interest for the satisfaction
of any liability of Landlord under this Lease, it being specifically agreed that
in no event shall Landlord (which term shall include, without limitation any of
the officers, trustees, directors, partners, beneficiaries, joint venturers,
members, stockholders or other principals or representatives, disclosed or
undisclosed, of Landlord or any managing agent) ever be personally liable for
any such liability. This paragraph shall not limit any right that Tenant might
otherwise have to obtain injunctive relief against Landlord or to take any other
action which shall not involve the personal liability of Landlord to respond in
monetary damages from Landlord's assets other than Landlord's interest in said
real estate, as aforesaid. Notwithstanding anything to the contrary contained in
this Lease, in no event shall either party be liable for consequential damages.

Landlord shall not be in default unless a failure to perform an obligation
remains uncured for more than thirty (30) days following written notice from
Tenant specifying the nature of such default, or such longer period as may be
reasonably required to correct such default.
21.0
LANDLORD'S CONSENT

It is understood and agreed that whenever Landlord's consent or approval is
required, either expressed or implied, by any provision of this Lease, the
consent or approval may be granted or withheld arbitrarily in Landlord's sole
discretion unless otherwise specifically stated in such provision.
Notwithstanding anything to the contrary contained in the Lease, if any
provision of the Lease obligates Landlord not to unreasonably withhold its
consent or approval, an action for specific performance will be Tenant's sole
right and remedy in any dispute as to whether Landlord has breached such
obligation.
22.0
Intentionally omitted.

23.0
BILLS AND NOTICES

All bills and statements for reimbursement or other payments or charges due from
Tenant to Landlord hereunder shall be due and payable in full thirty (30) days,
unless herein otherwise provided, after submission thereof by Landlord to
Tenant. Tenant's failure to make timely payment of any amounts indicated by such
bills and statements, whether for work done by Landlord at Tenant's request,
reimbursement provided for by this Lease or for any other sums properly owing by
Tenant to Landlord, shall be treated as a default in the payment of Rent, in
which event Landlord shall have all rights and remedies provided in this Lease
for the nonpayment of Rent.

Any notice by either party to the other party shall be in writing. Any notice
from Landlord to Tenant shall be deemed duly served if and when such notice is
presented for delivery to Tenant at Tenant's Address by FedEx, UPS or other
nationally known reputable overnight courier service. Any notice from Tenant to
Landlord shall be deemed duly served if and when such notice is presented for
delivery to Landlord at Landlord's Address by FedEx, UPS or other nationally
known reputable overnight courier service.

Landlord may change Landlord's Address and Tenant may change Tenant's Address by
delivering or sending a notice in accordance with the foregoing paragraph to the
other party stating the change and setting forth the changed address, provided
such changed address is within the United States.
24.0
HOLDOVER

If Tenant remains in the Building or elsewhere on the Property beyond the
expiration or earlier termination of the Term of this Lease such holding over
shall not be deemed to create any tenancy, but Tenant (a) shall be a
tenant-at-sufferance only, (b) shall during the first 30 days of such holding
over pay Rent to Landlord at the times and manner determined by Landlord at a
daily rate in an amount equal to one and three quarters (1.75x) times the daily
rate of the Rent and other sums payable under this Lease as of the last day of
the Term of this Lease, (c) shall during the second 30 days of such holding over
pay Rent to Landlord at the times and manner determined by Landlord at a daily
rate in an amount equal to two (2x) times the daily rate of the Rent and other
sums payable under this Lease as of the last day of the Term of this Lease, (d)
shall during the third 30 days of such holding over pay Rent to Landlord at the
times and manner determined by Landlord at a daily rate in an amount equal to
two and one half (2.5x) times the daily rate of the Rent and other sums payable
under this Lease as of the last day of the Term of this Lease; and thereafter
shall pay Rent to Landlord at the times and manner determined by Landlord at a
daily rate in an amount equal to three (3x) times the daily rate of the Rent and
other sums payable under this Lease as of the last day of the Term of this Lease
and (e) shall indemnify, defend and hold harmless Landlord from and against any
and all damages, liabilities, claims and losses relating to or arising as a
result of and from the beginning of such holding over.
25.0
NO OPTION

Employees or agents of Landlord have no authority to make or agree to make a
lease or any other agreement or undertaking in connection herewith. The
submission of this document for examination and negotiation does not constitute
an offer or agreement to lease, or a reservation of, or option for the Premises
and this document shall become effective and binding as a lease only upon the
execution and delivery hereof by both Landlord and Tenant. If Tenant is a
corporation, it agrees that the person executing this Lease for it has full
authority to do so, and also to execute any notice, receipt, consent, amendment
of the Lease, or any other document pertaining to the Lease or the Premises
until such time as Landlord receives notice from Tenant to the contrary.
26.0
PARTIES BOUND - SEIZIN OF TITLE

The covenants, agreements, terms, provisions and conditions of this Lease shall
bind and benefit the successors and assigns of the parties hereto with the same
effect as if mentioned in each instance where a party hereto is named or
referred to, except that no violation of the provisions of the Article contained
herein entitled “ASSIGNMENT, MORTGAGING, SUBLETTING, ETC.” hereof shall operate
to vest any rights in any successor or assignee of Tenant and that the
provisions of this Article shall not be construed as modifying the conditions of
limitation contained in the Article contained herein entitled “DEFAULT”.

If, in connection with or as a consequence of the sale, transfer or other
disposition of the Building, the Property or any portion thereof, Landlord
ceases to be the owner of the “landlord's” interest in the Premises, Landlord
shall be entirely freed and relieved from the performance and observance
thereafter of all covenants and obligations hereunder accruing thereafter on the
part of Landlord to be performed and observed, it being understood and agreed in
such event (and it shall be deemed and construed as a covenant running with the
land) that the person succeeding to Landlord's ownership of said reversionary
interest shall thereupon and thereafter assume, and perform and observe, any and
all of such covenants and obligations of Landlord.
27.0
MISCELLANEOUS

27.1.
Separability. If any provision of this Lease or portion of such provision or the
application thereof to any person or circumstance is for any reason held invalid
or unenforceable, the remainder of the Lease (or the remainder of such
provision) and the application thereof to other persons or circumstances shall
not be affected thereby. In the event that any charge under this Lease is
interpreted to be the payment of interest, the rate of interest shall be equal
to the lesser of the amount stated in the Lease or the maximum amount permitted
by law.

27.2.
Independent Covenants. The covenant and agreement of Tenant to pay to Landlord
Annual Base Rent, Real Estate Taxes, Landlord’s Costs, Additional Rent or any
other payment to Landlord or any covenant or agreement of Tenant to make
payments to third parties (such as direct payments to a taxing authority) shall
be independent of any covenant in this Lease to be performed by Landlord; and
default in Landlord's performance of any such covenant shall not be a basis for
Tenant to cease or reduce payment to Landlord of Annual Base Rent, Real Estate
Taxes, Landlord’s Costs, Additional Rent or any other payment to Landlord, or to
cease or reduce payments to third parties, or to terminate this Lease.

27.3.
Captions. The captions are inserted only as a matter of convenience and for
reference, and in no way define, limit or describe the scope of this Lease nor
the intent of any provisions thereof.

27.4.
Landlord or Tenant. The words “Landlord” and “Tenant” as used in this Lease may
extend to and be applied to several parties whether male or female and to
corporations and partnerships, and words importing the singular may include the
plural and all obligations of Tenant as herein defined shall be joint and
several. Each of the provisions of this Lease shall bind and inure to the
benefit of the heirs, legal representatives, successors and assigns of the
parties hereto and it is specifically understood that Landlord has the right to
assign all of its right, title and interest, or any portion thereof, in and to
this Lease and any amendments thereto to any other party or entity during the
Term of this Lease and any extension thereof and that Tenant shall execute any
and all instruments that may be necessary to acknowledge and assent to such
assignment.

27.5.
Broker. Each party represents and warrants that it has not directly or
indirectly dealt, with respect to the leasing of space in the Building or
elsewhere on the Property, with any broker or had its attention called to space
in the Building or elsewhere on the Property, by any broker other than Broker
listed in the Article of this Lease entitled “REFERENCE DATA” whose commission
shall be the responsibility of Landlord. Each party agrees to exonerate and save
harmless and indemnify the other against any claims for a commission by any
other broker, person or firm, with whom such party has dealt in connection with
the execution and delivery of this Lease.

27.6.
Governing Law. This Lease is made pursuant to, and shall be governed by, and
construed in accordance with, the laws of the Commonwealth of Massachusetts.

27.7.
Assignment of Lease and/or Rents. With reference to any assignment by Landlord
of its interest in this Lease and/or the Rent payable hereunder, conditional in
nature or otherwise, which assignment is made to or held by a bank, trust
company, insurance company or other institutional lender holding a Mortgage on
the Property or any portion thereof, Landlord and Tenant agree:

(a) that the execution thereof by Landlord and acceptance thereof by such
Mortgagee shall never be deemed an assumption by such Mortgagee of any of the
obligations of Landlord hereunder, unless such Mortgagee shall, by written
notice sent to Tenant, specifically otherwise elect; and

(b) that, except as aforesaid, such Mortgagee shall be treated as having assumed
Landlord's obligations hereunder only upon foreclosure of such Mortgagee's
Mortgage and the taking of possession of the Premises after having given notice
of its intention to succeed to the interest of Landlord under this Lease.

27.8.
Notice of Lease. Tenant agrees that it will not record this Lease in any
Registry of Deeds or Registry District, provided however that either party shall
at the request of the other, execute and deliver a recordable Notice of this
Lease in the form prescribed by and as required by Chapter 183, Section 4 of the
Massachusetts General Laws.

27.9.
Tenant’s Antenna.

a.
The term “Antenna” shall refer to a dish type antenna not exceeding 36” in
diameter or 60” in height, along with all elements of or relating to such
antenna including, without limitation, the antenna itself and all antenna
related mounting hardware, conduit and cabling.

b.
Provided Tenant is the sole occupant of the Building, the Lease has not been
assigned (except in the case of a Permitted Transfer) and Tenant is not in
default and has not at any time been in default (beyond any applicable notice
and cure period) under this Lease and there then exists no condition which with
the giving of notice or the passage of time would constitute a default under
this Lease, Tenant may during the Term install, use and maintain one Antenna on
the Building in accordance with and subject to all applicable terms and
conditions of this Lease; provided however that Tenant’s use of any Antenna
shall be limited to use directly in conjunction with Tenant’s use of the
Premises for the permitted Use of the Premises. Tenant shall not permit the use
of any Antenna by others or share or sublet use of any Antenna or any portion of
the capacity of the Antenna by others.

c.
Prior to the expiration or earlier termination of this Lease, or if any Antenna
shall be unused for a period of more than 150 consecutive days, each such
Antenna shall be removed in its entirety. The installation, use, maintenance and
removal of any Antenna and any related repairs to the Building shall be
collectively referred to as "Antenna Work". Antenna Work shall be done at the
sole expense of Tenant, in accordance with all applicable provisions of this
Lease, including, without limitation, Article 8.0 entitled “MAINTENANCE OF AND
IMPROVEMENTS TO PREMISES” and Section 9.5, “Indemnification.”; provided,
however, notwithstanding that pursuant to Section 8.2, “Alterations and
Improvements by Tenant.”, Landlord’s prior approval is not required with respect
to certain non-structural alterations, Landlord’s prior approval shall be
required with respect to the installation and removal of any Antenna or any
other item to be installed, changed or removed by Tenant, on Tenant’s behalf or
at Tenant’s direction on the roof of the Building or otherwise outside of the
Building (whether or not such item is an Antenna or relates to an Antenna) and
regardless of the cost or non-structural nature of such item.

d.
Notwithstanding anything to the contrary contained in the Lease, the exact
location, means and methods of installation and other details of any Antenna
(including, without limitation, any Antenna itself and all related cable and
conduits) shall be subject to the Landlord’s prior approval which may be
granted, withheld or conditioned at Landlord’s sole but reasonable discretion
and coordinated with Landlord prior to actual installation. The location of any
Antenna and the exact location and other details of any Antenna installation
shall not be modified in any way nor shall any item be added to or eliminated
from any Antenna without the express consent of Landlord in writing in advance
in each instance.

e.
Each Antenna shall be maintained in good condition in all respects at all times.
Tenant shall be liable for any damage to the Building or other portions of the
Property caused by or related to the installation, use, maintenance or removal
of any Antenna or any portion of any Antenna. Promptly upon the occurrence of
any such damage, Tenant shall notify Landlord and shall reimburse Landlord upon
demand for the cost to repair such damage.

f.
Without limiting the generality of any similar provision of this Lease, Tenant
shall procure and maintain, at Tenant's sole expense, all approvals,
certificates, permits, licenses and any other consents required by any
governmental authority having jurisdiction (collectively referred to as
"Permits") for the proper and lawful conduct of Tenant's business, including,
without limitation, the installation, use, maintenance and removal of any
Antenna. Tenant, at Tenant's expense, shall at all times comply with the terms
and conditions of the Permits and shall upon request from time to time deliver
to Landlord legible copies of such Permits.

g.
Any Antenna shall be at Tenant’s sole risk and expense.

h.
In the event any Antenna is not used for more than 150 consecutive days and
Tenant fails to remove such Antenna, such Antenna shall be deemed to have been
abandoned and, in the event of such abandonment, with respect to the Antenna,
Landlord shall have, concurrent with the expiration of such 150 consecutive days
or the Term Expiration Date or earlier termination of the Lease (whichever is
first to occur), among other rights, all rights under the Lease with respect to
abandoned personal property in the Premises.

i.
In the event the taxing authorities shall assess a tax of whatever nature on the
Antenna, this Lease provision or the income (if any) derived from this Lease
provision, the taxes thus assessed shall be paid by Tenant (a) when due if
payable by Tenant directly to such taxing authorities or (b) if payable to such
taxing authorities by Landlord such taxes shall be deemed to be included (along
with all other items included pursuant to the Lease) in the definition of “Real
Estate Taxes” in Section 6.3 of the Lease, “Taxes.”.

j.
Intentionally omitted.

k.
Tenant shall not have any Antenna, communications equipment or any other thing
on the Property or use the Premises, any Building, the Property or any portion
of any of the foregoing in any way which causes measurable interference (as
defined by the FCC) to any antenna or communications or other equipment
operating in or on the Property or any neighboring property, regardless of which
equipment was first installed or first put in service. Without intended
limitation of Tenant’s indemnity obligations elsewhere under this Lease, Tenant
specifically indemnifies, holds Landlord harmless and agrees to defend Landlord
against all claims and causes of action (including, without limitation, any
reasonable attorney's fees or other costs that Landlord might incur as a result
of such claims or causes of action) that the parties owning or operating such
communications or other equipment now or in the future, might bring against
Landlord related to any Antenna. Tenant specifically agrees that under no
circumstances whatsoever shall Landlord's consent to (i) the use or existence of
any Antenna, (ii) the location in which or the method by which any Antenna is
installed, (iii) any other thing related to any Antenna or (iv) Tenant's use of
or any activity of Tenant on or anything related to Tenant on the Property be
deemed to relieve Tenant from any responsibility with respect to interference as
described in this paragraph or any other obligation contained in this Lease.
Tenant, at Tenant’s expense, upon reasonable notice from Landlord, shall
relocate and or modify (permanently or temporarily) the installation of any
Antenna when and as required to eliminate interference, as part of other
equipment installations, in conjunction with modifications to or maintenance of
the Building or when otherwise reasonably required by Landlord.

l.
Anything contained in this Lease to the contrary notwithstanding, except to the
extent as otherwise provided by law or due to Landlord’s negligence or
intentional misconduct, Landlord shall have no liability whatsoever to Tenant on
account of any claim, liability, action, loss, cost, expense or damage whether
based upon breach of warranty, tort (including negligence of Landlord), strict
liability, contract, operation of law or otherwise arising out of or related in
any way to the Antenna. In no event shall Landlord be liable for any incidental,
indirect, special or consequential damages arising out of or related in any way
to the Antenna, including, without limitation, claims in the nature of lost
revenues, income or profits.

m.
In the event of any conflict or inconsistency between this Section and other
provisions of this Lease, the higher standard shall be applied to Tenant’s
obligations.

.IN WITNESS WHEREOF, Landlord and Tenant have caused this instrument to be
executed under seal, all as of the day and year first above written.
NINE FOURTH AVENUE LLC  
 
BY: COMMONWEALTH DEVELOPMENT LLC, MANAGER 


 
By /s/ James A. Magliozzi__________________ 
James A. Magliozzi, Manager
OVASCIENCE, INC. 





 
By /s/ Michelle Dipp 
Name: Michelle Dipp
Title: CEO of OvaScience, Inc., duly authorized
May 22,2015



EXHIBIT A
LEASE PLAN
EXHIBIT B
LAND
A certain parcel of land situated in Waltham, County of Middlesex, Commonwealth
of Massachusetts, as shown as Parcel 2 on a plan entitled “Subdivision Plan of
Land for Prospect Hill Executive Office Park, A Subdivision in Waltham, MA,
Definitive Subdivision Plan”, dated June 22, 1988, prepared by Vanasse Hangen
Brustlin, Inc., recorded at the Middlesex South Registry of Deeds as Plan No.
1365 of 1988 in Book 19393, Page 9.
And in addition, those certain two parcels of land shown on a plan entitled
“Plan of Land, Abandonment of Road A, Waltham, Massachusetts” dated May 4, 1999,
prepared by R.E. Cameron & Associates, recorded with said Registry as Plan No.
1398 of 1999, being described as follows:
Beginning at a point on the southerly line of Fourth Avenue; thence
S 66° 35’ 09” E, 121.72 feet to a point; thence,
29.53 feet by a curve to the right having a radius of 25.00 feet and a delta
angle of 67-40-01 to a point; thence,
S 01° 04’ 52” W, 10.81 feet by the westerly line of Road A to a point; thence,
29.53 feet by a curve to the left having a radius of 25.00 feet to a point;
thence,
N 66° 35’ 09” W, 125.83 feet to a point; thence,
N 23° 24’ 47” E, 10.00 feet to the point of beginning.
Containing 1,405 square feet of land.
and
Beginning at a point on the southerly line of Fourth Avenue; thence
S 66° 35’ 09” E, 43.78 feet to a point; thence,
S 01° 04’ 52” W, 244.30 feet to a point; thence,
Along a curve to the right with a radius of 750.00 feet and a length of 109.80
feet and a delta angle of 08-23-18 to a point; thence,
Along a curve to the left with a radius of 750.00 feet and a length of 39.75
feet and a delta angle of 03-02-13 to a point; thence,
N 83° 34’ 03” W, 25.00 feet to a point; thence,
Along a curve to the right with a radius of 775.00 feet and a length of 41.08
feet and a delta angle of 03-02-13 to a point; thence,
Along a curve to the left with a radius of 725.00 feet and a length of 106.14
feet and a delta angle of 08-23-18 to a point; thence,
N 01° 04’ 52” E, 237.81 feet to a point; thence,
Along a curve to the left with a radius of 25.00 feet and a length of 29.53 feet
and a delta angle of 67-40-01 to the point of beginning.
Area contains 9,995 square feet, more or less.




EXHIBIT C
RULES AND REGULATIONS
1.
The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls of the Property shall not be obstructed or encumbered or used
for any purpose other than ingress and egress to and from the premises demised
to any tenant or occupant.

2.
No awnings or other projections shall be attached to the outside walls or
windows of the Building without the prior written consent of Landlord. No
curtains, blinds, shades, or screens shall be attached or hung in, or used in
connection with, any window or door of the premises demised to any tenant or
occupant, without the prior written consent of Landlord. Such awnings,
projections, curtains, blinds, shades, screens, or other fixtures must be of a
quality type, design and color, and attached in a manner, approved by Landlord
in writing in advance.

3.
No sign, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed on any part of the outside of the premises demised
to any tenant or occupant of the Building without the prior written consent of
Landlord.

4.
No show cases or other articles shall be put in front of or affixed to any part
of the exterior of the Building.

5.
The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein.

6.
Without the prior written consent of Landlord, no space in the Building shall be
used for the sale of merchandise, goods or property of any kind at auction.

7.
Each tenant must, upon the termination of its tenancy, restore to Landlord all
keys of stores, storage areas, offices and toilet rooms, either furnished to, or
otherwise procured by, such tenant.

8.
Landlord shall have the right to prohibit any advertising by any tenant or
occupant which, in Landlord's opinion, tends to impair the reputation of the
Building or its desirability as a building and upon notice from Landlord, such
tenant or occupant shall refrain from or discontinue such advertising.

9.
No premises shall be used, or permitted to be used, for lodging or sleeping, or
for any immoral or illegal purpose.

10.
If the premises demised to any tenant become infested with vermin, such tenant,
at its sole cost and expense, shall cause its premises to be exterminated from
time to time, to the satisfaction of Landlord, and shall employ such
exterminators therefor as shall be approved by Landlord in writing and in
advance.

11.
No portion of the Premises shall be used, or permitted to be used, at any time,
without the prior written approval of Landlord, as a store for the sale or
display of goods, wires or merchandise of any kind, or as a restaurant, shop,
booth, bootblack or other stand, or for the conduct of any business or
occupation which predominantly involves direct patronage of the general public
in the premises demised to such tenant, or for manufacturing or for other
similar purpose.

12.
Tenant shall not block access to heating and air conditioning or other equipment
or elements of the Building to be maintained by Landlord, whether by the
placement of Tenant’s furniture or equipment or otherwise. In the event such
heating and air conditioning or other equipment or element of the Building is
blocked by the placement of Tenant’s furniture or equipment or otherwise,
Tenant, at Tenant’s expense, shall upon request of Landlord immediately move
such equipment.

13.    
EXHIBIT D
OUTSIDE STORAGE


14.    
EXHIBIT E
TENANT’S REMOVABLE EQUIPMENT



